Exhibit 10.40

35 CALDER PLACE, ST. ALBERT, ALBERTA

INDUSTRIAL LEASE

BETWEEN

80241 CANADA LTD.

(The “Landlord”)

AND

ICL INDUSTRIAL CONTAINERS ULC

(The “Tenant”)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1      BASIC TERMS, SCHEDULES, DEFINITIONS    1.1  

Basic Terms

   1 1.2  

Schedules

   2 1.3  

Definitions

   2   ARTICLE 2      PREMISES    2.1  

Premises

   2   ARTICLE 3      TERM    3.1  

Term

   2 3.2  

Option to Extend

   2 3.3  

Appraisals

   3   ARTICLE 4      RENT    4.1  

Rent

   4 4.2  

Payment of Rent

   4 4.3  

Rent for Irregular Periods

   5 4.4  

Waiver of Offset

   5 4.5  

Net Lease

   5   ARTICLE 5      TENANT’S COVENANTS    5.1  

Rent

   5 5.2  

Permitted Use

   5 5.3  

Waste and Nuisance

   5 5.4  

Insurance Risks

   6 5.5  

Cleanliness and Heating

   6 5.6  

Compliance with Laws

   6 5.7  

Overholding

   6 5.8  

Signs

   7 5.9  

Inspection and Access

   7 5.10  

Showing Premises

   7

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         page 5.11  

Equipment

   8 5.12  

Floor Loads

   8 5.13  

Glass

   8   ARTICLE 6      LANDLORD’S COVENANTS    6.1  

Quiet Enjoyment

   8   ARTICLE 7      REPAIR, MAINTENANCE, DAMAGE AND DESTRUCTION    7.1  

Maintenance and Repairs

   8 7.2  

Capital Repairs

   10 7.3  

Damage, Destruction and Termination

   10   ARTICLE 8      TAXES AND OPERATING COSTS    8.1  

Tenant’s Tax Obligations

   11 8.2  

Goods and Services Taxes

   12 8.3  

Tenant’s Share

   12 8.4  

Notices of Assessment etc

   13 8.5  

Utility/Communication/Service Charges

   13   ARTICLE 9      ENVIRONMENTAL MATTERS    9.1  

Environmental Laws

   14 9.2  

Tenant’s Responsibility

   14 9.3  

Assessment of the Premises

   15 9.4  

Contaminants at the End of the Term

   16 9.5  

Landlord’s Indemnity and Covenant

   16   ARTICLE 10      TRANSFERS, ASSIGNMENTS AND SUBLETTINGS    10.1  

Consent Required

   17 10.2  

Change of Control

   18 10.3  

Leasehold Charges

   18 10.4  

Permitted Transfers

   20 10.5  

Transfer by Landlord

   20

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    ARTICLE 11       FIXTURES AND IMPROVEMENTS    11.1   

Alterations

   20 11.2   

Liens and Encumbrances on Fixtures and Improvements

   21 11.3   

Removal of Fixtures and Improvements

   21 11.4   

Non-compliance

   22    ARTICLE 12       INSURANCE AND LIABILITY    12.1   

Landlord’s Insurance

   22 12.2   

Tenant’s Insurance

   23 12.3   

Limitation of Liability

   25 12.4   

Indemnity

   25    ARTICLE 13       SALE OR FINANCING, SUBORDINATION, ATTORNMENT,
REGISTRATION AND CERTIFICATES    13.1   

Sale or Financing of Building

   26 13.2   

Subordination and Attornment

   26 13.3   

Registration

   26 13.4   

Certificates

   26    ARTICLE 14       DELAY; NO WAIVER    14.1   

Unavoidable Delay

   27 14.2   

No Admission

   27 14.3   

Part Payment

   27    ARTICLE 15       TENANT’S DEFAULT, REMEDIES OF LANDLORD AND SURRENDER
   15.1   

Remedying by Landlord, Non-payment and Interest

   27 15.2   

Remedies Cumulative

   28 15.3   

Right of Re-entry on Default

   28 15.4   

Termination and Re-entry

   29 15.5   

Certain Consequences of Termination and Re-entry

   29 15.6   

Waiver of Distress

   30

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 15.7   

Re-letting

   30 15.8   

Surrender on Termination

   30    ARTICLE 16       EVENTS TERMINATING LEASE    16.1   

Cancellation of Insurance

   30 16.2   

Prohibited Occupancy, Bankruptcy and Other Events

   31    ARTICLE 17       MISCELLANEOUS    17.1   

Notices

   31 17.2   

Extraneous Agreements

   32 17.3   

Time of Essence

   32 17.4   

Successors and Assigns

   32 17.5   

Waiver

   32 17.6   

Governing Law and Severability

   32 17.7   

Captions

   33 17.8   

Expropriation

   33 17.9   

Counterparts

   33

 

-iv-



--------------------------------------------------------------------------------

LEASE

THIS LEASE dated the 17th day of July, 2006, is made and entered into by 80241
Canada Ltd. (the “Landlord”) and ICL Industrial Containers ULC (the “Tenant”)
who, in consideration of the covenants herein contained, agree as follows:

ARTICLE 1

BASIC TERMS, SCHEDULES, DEFINITIONS

 

1.1 Basic Terms

 

(a)    Landlord      

(i)     Landlord:

(ii)    Address of Landlord:

  

80241 Canada Ltd.

167 Lord Seaton Road

Willowdale, Ontario, M2P 2K8

Attention: Stephen Arshinoff

(b)    Tenant      

(i)     Tenant:

(ii)    Address of Tenant:

  

ICL Industrial Containers ULC

8607 Roberts Drive, Suite 250

Atlanta, Georgia 30350-2230

Attention: Kevin C. Kern

  

(iii)  Address of Premises:

   35 Calder Place, St. Albert, Alberta (c)    Indemnifier      

(i)     Indemnifier:

(ii)    Address of Indemnifier:

  

BWAY Corporation

8607 Roberts Drive, Suite 250

Atlanta, Georgia 30350-2230

(d)    Rentable Area of Building    Approximately 61,895 square feet (e)    Term
     

(i)     Term:

   ten (10) years   

(ii)    Commencement Date:

   July 17, 2006   

(iii)  Lease Expiration Date:

   July 16, 2016

 

(f)   

Annual Base Rent

Year of the Term

   Per Square Foot    Per Annum    Per Month    Years 1 - 5    $5.00   
$309,475.00    $25,789.58 (g)   

Annual Base Rent

Year of the Term

Year 6 - 1 0

   Per Square Foot    Per Annum    Per Month       $5.65    $349,706.75   
$29,142.23

 



--------------------------------------------------------------------------------

  (h) Permitted Use

Industrial and ancillary office use, including without limitation: manufacturing
industrial containers, including plastic pails, steel pails and steel drums;
refurbishing containers and pallets; warehousing; office and ancillary uses.

 

  (i) Extension Term

Two (2) Extension Terms of five (5) years each.

The foregoing Basic Terms are hereby approved by the parties and each reference
in this Lease to any of the Basic Terms shall be construed to include the
provisions set forth above as well as all of the additional terms and conditions
of the applicable sections of this Lease where such Basic Terms are more fully
set forth.

 

1.2 Schedules

All Schedules to this Lease are incorporated into and form an integral part of
this Lease.

 

1.3 Definitions

In this Lease, the words, phrases and expressions set forth in Schedule B are
used with the meanings defined therein.

ARTICLE 2

PREMISES

 

2.1 Premises

In consideration of the rents, covenants and agreements hereinafter reserved and
contained on the part of the Tenant to be paid, observed and performed, the
Landlord hereby demises and leases to the Tenant and the Tenant leases from the
Landlord the Premises.

ARTICLE 3

TERM

 

3.1 Term

The Term of this Lease shall be for the period set out in section 1.1(e)(i),
beginning on the Commencement Date.

 

3.2 Option to Extend

 

  (a) Provided that the Tenant is not then in default of its obligations under
this Lease beyond any applicable cure or grace period, the Landlord shall at the
expiration of the Term, provided the Tenant has given the Landlord notice of its
exercise of the option to extend at least twelve (12) months prior to the
expiration of the Term, extend the Term for a further term of five (5) years
(the “First Extension Term”) from the expiration of the Term, upon the same
terms and conditions contained in this Lease except extension options and the
Annual Base Rent to be paid during the First Extension Term.

 

- 2 -



--------------------------------------------------------------------------------

  (b) Provided that the Tenant is not then in default of its obligations under
this Lease beyond any applicable cure or grace period, the Landlord shall at the
expiration of the First Extension Term, provided the Tenant has given the
Landlord notice of its exercise of the option to extend at least twelve
(12) months prior to the expiration of the First Extension Term, extend the
First Extension Term for a further term of five (5) years (the “Second Extension
Term”) from the expiration of the Term, upon the same terms and conditions
contained in this Lease except extension options and the Annual Base Rent to be
paid during the Second Extension Term.

 

  (c) The Annual Base Rent during any Extension Term shall be the Current Market
Rent for the Premises. If the Landlord and the Tenant have not mutually agreed
on the amount of the Annual Base Rent at least three (3) months prior to the
commencement of such Extension Term, then Annual Base Rent shall be decided in
the manner set out in Section 3.3. Until the Annual Base Rent has been
determined, the Tenant shall pay the monthly Rent requested by the Landlord and,
upon the determination of the Annual Base Rent, the Landlord and the Tenant
shall make the appropriate adjustments together with interest at the Prime Rate.

 

3.3 Appraisals

If the Annual Base Rent payable during an Extension Term is not agreed upon at
least three (3) months prior to the commencement of such Extension Term, then
each party shall, within thirty (30) days thereafter, mandate an appraiser
licensed in the Province where the Premises are located, to determine the
Current Market Rent for the Premises. In the event that a party fails to appoint
an appraiser within such thirty (30) days and has failed to remedy such failure
within five (5) days of written notice thereof from the other party, then the
Annual Base Rent shall be the Current Market Rent for the Premises, as
determined by the sole appraiser. If two appraisers are appointed, in the event
that the higher of the amounts so determined by one appraiser does not exceed
the lower so determined by the other appraiser by more than 15%, then the Annual
Base Rent shall be the average of the two, otherwise, the two appraisers shall
jointly name a third appraiser licensed in the Province of Alberta who shall be
mandated to determine the Current Market Rent for the Premises. The Annual Base
Rent shall be equal to such amount as so determined if it is no less than the
lower of the first two nor no more than the higher of the first two, otherwise,
it shall be whichever of the first two amounts is closest in value to the third.
Notwithstanding the foregoing, the Annual Base Rent during an Extension Term
shall in no event be less than the Annual Base Rent during the initial Term or
Extension Term then ending, as the case may be.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 4

RENT

 

4.1 Rent

The Tenant shall pay to the Landlord, at 167 Lord Seaton Road, Willowdale,
Ontario, or at such other place as the Landlord may direct in writing, during
the Term in lawful money of Canada without any demand, set off, abatement,
compensation or deduction whatsoever, on the days and at the times hereinafter
specified, Rent, which shall include the aggregate of the sums specified in
sections 4.1(a), 4.1(b) and 4.1(c) below:

 

  (a) Annual Base Rent – During each of the first five (5) Lease Years, Annual
Base Rent in the amounts per annum for the respective years of the Term as more
particularly set out in section 1.1(f). During each of the next five (5) Lease
Years, the Annual Base Rent shall be the Annual Base Rent as more particularly
set out in section 1.1(g).

 

  (b) Additional Rent - Together with such other amounts, charges, costs and
expenses as are required to be paid by the Tenant to the Landlord pursuant to
this Lease in addition to Annual Base Rent, whether or not such amounts are
specifically designated elsewhere in this Lease as Additional Rent.

 

  (c) Management Fee – The Management Fee.

 

4.2 Payment of Rent

The Annual Base Rent shall be paid in equal consecutive monthly instalments in
advance on the first day of each and every month during the Term. Subject to
section 4.3, the first monthly instalment of the Annual Base Rent shall be paid
by the Tenant on the Commencement Date of the Term, The Landlord shall remit to
the Tenant, before each Lease Year, the estimated amount of the Additional Rent
(other than the portion thereof which the Tenant shall pay directly to third
parties) and of the Management Fee for that period, and the monthly payments of
Additional Rent and Management Fee which are payable to the Landlord shall then
be established for said Lease Year based on that estimate. The Landlord may from
time to time during a Lease Year re-evaluate its estimate of such Additional
Rent and of the Management Fee, and in such case shall notify the Tenant in
writing of the re-evaluation and establish monthly payments for the unexpired
period of such Lease Year or of such part only of a Lease Year, so that after
the Tenant is credited with the appropriate amounts paid by the Tenant in
accordance with the previous estimate, such Additional Rent and the Management
Fee is paid in full during such Lease Year or during a part only of such Lease
Year. After each Lease Year, the Landlord shall remit to the Tenant a statement
indicating the actual amount of the Additional Rent (other than the portion
thereof which the Tenant has paid directly to third parties) and of the
Management Fee for the said Lease Year. Should the amount of such Additional
Rent and of the Management Fee then determined by the Landlord be greater or
less than the total of the amounts already paid by the Tenant to the Landlord,
then appropriate adjustments will be made within thirty (30) days following the
delivery of the above-mentioned statement.

 

- 4 -



--------------------------------------------------------------------------------

4.3 Rent for Irregular Periods

All Rent reserved herein shall be deemed to accrue from day to day, and if for
any reason it shall become necessary to calculate Rent for irregular periods of
less than one (l) month a pro-rata adjustment, based on a per diem adjustment on
the basis of a three hundred and sixty-five (365) day year, shall be made on a
daily basis in order to compute Rent for such irregular period.

 

4.4 Waiver of Offset

The Tenant hereby waives and renounces any and all existing and future claims,
offsets and compensation against any Rent and agrees to pay such Rent regardless
of any claim, offset or compensation which may be asserted by the Tenant or on
its behalf.

 

4.5 Net Lease

The Tenant acknowledges and agrees that it is intended that this Lease shall be
a completely net lease for the Landlord except as shall be otherwise provided
herein, and that the Landlord shall not be responsible during the Term for any
costs, charges, expenses and outlays of any nature whatsoever arising from or
relating to the Premises, and the Tenant, except as shall be otherwise provided
herein, shall pay all charges, impositions and costs of every nature and kind
relating to the Premises.

ARTICLE 5

TENANT’S COVENANTS

The Tenant covenants with the Landlord as follows:

 

5.1 Rent

To pay the Annual Base Rent, Additional Rent and the Management Fee on the days
and in the manner provided herein.

 

5.2 Permitted Use

To use the Premises only for the purpose set out in section 1.1 (h) and not to
use or permit to be used the Premises or any part thereof for any other purpose
without first obtaining the consent of the Landlord (which shall not be
unreasonably withheld or delayed).

 

5.3 Waste and Nuisance

Not to commit or permit any waste or injury to the Premises including the
Leasehold Improvements and any overloading of the capacity of a utility,
electrical or mechanical facility in the Premises.

 

- 5 -



--------------------------------------------------------------------------------

5.4 Insurance Risks

Not to do, omit to do or be done or permit to be done or omitted to be done upon
the Premises anything that would cause any policy of insurance to be subject to
cancellation.

 

5.5 Cleanliness and Heating

 

  (a) Not to permit the Premises to become untidy, unsightly or hazardous or
permit unreasonable quantities of waste or refuse to accumulate therein. In
addition, the Tenant shall regulate the heating, ventilating and
air-conditioning facilities serving the Premises so as to maintain reasonable
conditions of temperature and humidity within the Premises so as to prevent any
damage thereto by reason of frost, moisture or otherwise, shall make all
necessary maintenance, repairs and, subject to Section 7.2, replacements to said
facilities, (reasonable wear and tear excepted).

 

  (b) The Tenant shall maintain, at the Tenant’s expense, a service contract for
the HVAC system with a reputable third party contractor chosen by the Tenant and
approved in advance by Landlord in writing (such approval not to be unreasonably
withheld or delayed), and shall ensure that the Landlord is at all times in
possession of a copy of such service contract and shall promptly deliver to
Landlord copies of regular inspection reports and details of repairs.

 

  (c) Notwithstanding Section 5.5(b), so long as the Tenant is BWAY Corporation,
or a direct or indirect wholly owned subsidiary of BWAY Corporation, the Tenant
shall not be required to enter into a service contract for the HVAC system with
a third party contractor, provided that the Tenant covenants to maintain or
cause to be maintained the HVAC system to the same standard as would a
professional third party contractor performing inspections at regular intervals
in accordance with industry standards. In the event the Tenant breaches the
foregoing covenant, the Tenant shall thereafter, for the balance of the Term, be
required to enter into a service contract as required under Section 5.5(b) and,
without limiting the Tenant’s obligations under Section 7.1, shall be
responsible for the cost of all repairs and replacements to the HVAC system
resulting from said breach.

 

5.6 Compliance with Laws

To comply at its own expense with all municipal, federal, provincial, sanitary,
fire and safety laws, bylaws, regulations and requirements pertaining to the
operation and use of the Premises, signage, trade fixtures, furniture and
equipment installed therein and the making by the Tenant of any repairs, changes
or improvements therein, provided that the Tenant’s obligations and covenants
relating to compliance with Environmental Laws shall be governed by Article 9
below.

 

5.7 Overholding

That if the Tenant shall continue to occupy the Premises after the expiration of
this Lease without any further written agreement and without objection by the
Landlord (which

 

- 6 -



--------------------------------------------------------------------------------

shall not result in a tacit renewal of this Lease despite any legal presumption
to the contrary) the Tenant shall be a monthly tenant at a monthly rent equal to
150% of the Annual Base Rent payable in respect of the last month of the Term,
such rent to be payable by the Tenant as set forth in Article 4 hereof and
(except as to length of tenancy) on and subject to the provisions and conditions
herein set out, including the obligation to pay Additional Rent, the whole,
without prejudice to the rights and recourses of the Landlord.

 

5.8 Signs

The Tenant shall be permitted to install, at its sole cost and expense, signage
on the Premises, including the Building, provided such signage complies with all
applicable lawful governmental requirements. The Tenant shall remove such
signage at the expiry or earlier termination of the Term and shall repair any
damage caused by the installation or removal of the signage.

 

5.9 Inspection and Access

To permit the Landlord, upon reasonable prior notice (which shall not in any
event be less than 24 hours) and during normal business hours, from time to
time, or at any time in the event of an emergency, to enter and to have its
authorized agents, employees and contractors enter the Premises for the purpose
of inspection, maintenance, making those repairs which the Landlord is required
to make hereunder to the Premises; and the Tenant shall provide free and
unimpeded access for the purpose, and shall not be entitled to compensation for
any inconvenience, nuisance or discomfort caused thereby, but the Landlord in
exercising its rights hereunder shall proceed to the extent reasonably possible
so as to minimize interference with the Tenant’s use and enjoyment of the
Premises.

 

5.10 Showing Premises

The Tenant shall permit the Landlord and its authorized agents and employees,
acting reasonably and without interrupting the Tenant’s business, to show the
Premises:

 

  (a) to prospective tenants during the hours of 8:00 a.m. to 6:00 p.m. Monday
to Friday, inclusive, of the last six (6) months of the Term, or if the Tenant
has exercised a right to extend the Term under section 3.2, the last six
(6) months of such Extension Term; and

 

  (b) to prospective purchasers and lenders during the hours set forth in
section 5.10(a) throughout the Term and any Extension Terms.

The Landlord shall give the Tenant reasonable prior notice of any such showing,
and at the request of the Tenant shall effect such showing in the company of a
Tenant representative (provided that the Tenant shall not unreasonably delay
such showing by reason of making a Tenant representative available).

 

- 7 -



--------------------------------------------------------------------------------

5.11 Equipment

The Tenant shall be responsible for and pay the cost of installation, operation,
maintenance and replacement of the equipment required by its occupancy of the
Premises including, without limitation, security systems, sprinkler systems,
racking, rail siding, fencing in and around the Premises, telephones, computers
and other communications facilities and equipment.

 

5.12 Floor Loads

The Tenant shall not place a load upon any portion of any floor of the Premises
which exceeds the floor load which the area of such floor being loaded was
designed to carry, having regard to the loading of adjacent areas and that which
is allowed by applicable provincial building codes. The Tenant shall repair any
damage done in the Premises by reason of any excessive weight placed in the
Premises or excessive vibration caused in the Premises.

 

5.13 Glass

The Tenant shall restore or replace forthwith, at its expense, any broken or
damaged glass on, in or upon the Premises.

ARTICLE 6

LANDLORD’S COVENANTS

 

6.1 Quiet Enjoyment

The Landlord covenants with the Tenant that, provided the Tenant duly and
punctually pays the rent hereby reserved and performs the covenants on its part
contained, the Tenant shall and may peaceably possess and enjoy the Premises for
the Term hereby granted without any interruption or disturbance from the
Landlord, its successors and assigns or any other persons lawfully claiming by,
from, through or under it.

ARTICLE 7

REPAIR, MAINTENANCE, DAMAGE AND DESTRUCTION

 

7.1 Maintenance and Repairs

 

  (a) The Tenant shall keep the Premises as would a careful and prudent owner
consistent with the general standards of industrial buildings of similar age,
character and location in the city in which the Building is located, including
all Leasehold Improvements and all trade fixtures. This obligation includes,
without limitation, the following:

 

  (i)

repairs and, maintenance to the plumbing, electrical ventilating, heating, air
conditioning and HVAC systems and other base building systems and equipment,
including the systems provided for bringing utilities to the Building, doors,
door seals, rail siding, dock seals and levellers, the roof and all component
parts thereof (including without limitation the repair

 

- 8 -



--------------------------------------------------------------------------------

 

and maintenance of the waterproof membrane, to the extent that such repairs and
maintenance expenses do not constitute a capital cost in accordance with
generally accepted accounting principles, which capital costs will be treated as
capital repairs pursuant to Section 7.2 provided that they are not attributable
to a breach by the Tenant under Section 7.1(b)), plate glass, signs, hardware,
partitions, mechanical, electrical, lighting and plumbing fixtures and systems,
wiring, piping, water, sewers and gas connections, drains and mains attributable
to the Property and which serve the Building, ceilings, floors, stairs,
platforms, walls, thresholds, and all operating equipment in the Premises,
exterior walls, parking areas, driveways, entrances, glass windows, mouldings
and all other machinery, operating equipment and facilities belonging to,
forming part of or connected with the Premises and the Building;

 

  (ii) normal levelling, grading and patching of yard and maintenance of asphalt
and paving; and

 

  (iii) keeping the driveways, parking areas, entrances, walks, grounds,
sidewalks and curbs forming part of the Property clean and free of snow and ice;

 

  (b) The Tenant shall maintain, at the Tenant’s expense, a service contract for
the maintenance of the roof components with a reputable third party contractor
chosen by the Tenant and approved in advance by Landlord in writing (such
approval not to be unreasonably withheld or delayed), and shall ensure that the
Landlord is at all times in possession of a copy of such service contract and
shall promptly deliver to Landlord copies of regular inspection reports and
details of repairs.

 

  (c) Notwithstanding anything herein, the Landlord shall carry out the repairs
and replacements in respect of the identified costs for years 1 to 3 as set out
in the Capital Reserve Table dated May 3, 2006 annexed as Appendix B to the
Property Condition report dated April 21, 2006 prepared by Golder Associates in
favour of BWAY Corporation at the Landlord’s sole cost and expense within such
time frames as would a prudent landlord and in any event prior to the Lease
Expiration Date set forth in Section 1.1(e)(iii).

 

  (d) At the expiration of the Lease or any renewals or extensions thereof, the
Tenant shall surrender the Premises to the Landlord in the manner provided for
in section 15.8.

 

  (e) The Landlord shall be responsible for and shall carry out, at its sole
cost and expense, all repairs required as a result of:

 

  (i) inherent structural defects or weaknesses in the Premises;

 

  (ii) defects in repairs or construction performed or installations made by or
on behalf of the Landlord; and

 

  (iii) the negligent acts or omissions of the Landlord.

 

- 9 -



--------------------------------------------------------------------------------

  (f) Prior to or within thirty (30) days after occupation of the Premises by
the Tenant, and prior to or within thirty (30) days following the departure from
the Premises by the Tenant, representatives of the Tenant and the Landlord shall
make a joint inspection of the Premises and record the condition thereof on an
inspection checklist. Within ten (10) days after said initial joint inspection,
a copy of the inspection checklist shall be sent to both the Landlord and the
Tenant, and such inspection checklist shall form a part of this Lease.

 

7.2 Capital Repairs

Notwithstanding anything to the contrary contained in this Lease except for
repairs and other work contemplated by sections 7.1(c) and (e) and Article 9, to
the extent that the cost of any repair or replacement to the Premises constitute
a capital cost in accordance with generally accepted accounting principles, the
Landlord shall make such repairs or replacements, provided that all such repairs
or replacements shall be consistent with the existing building standard and with
the general standards of industrial buildings of similar age, character and
location in the city in which the Building is located. The cost of such repair
or replacement shall be amortized over the useful life expectancy of the asset
repaired or replaced on a straight line basis and the Tenant shall pay to the
Landlord in each year of the Term the amortized amount of such cost within
thirty (30) days after receipt of an invoice therefor from the Landlord. Any
replacement or repair to the Structure of the Building, replacement of any of
the base building systems servicing the Building and replacement of asphalt or
other paving shall constitute a capital cost.

 

7.3 Damage, Destruction and Termination

 

  (a) If the Building becomes Untenantable such that the Building or any
substantial part thereof is rendered not reasonably capable of use and occupancy
by the Tenant for its use thereof pursuant to this Lease then:

 

  (i) from and after the date of occurrence of the event rendering the Building
Untenantable and until the Premises are again reasonably capable of use and
occupancy as aforesaid, Rent shall abate from time to time in proportion to the
part or parts of the Building not reasonably capable of use and occupancy; and

 

  (ii)

unless this Lease is terminated as hereinafter provided, the Landlord shall
repair such damage with all reasonable diligence to the extent only of insurance
proceeds actually received by the Landlord (the “Landlord’s Work”). The
Landlord’s obligation to rebuild and restore the Premises and the Building shall
not include the obligation to rebuild, restore, replace or repair, without
limitation, any chattel, furniture, inventory, fixtures (including trade
fixtures), Leasehold Improvements including, without limitation, any alterations
constructed or installed for or on behalf of the Tenant or for its benefit,
installations, additions or partitions in respect of which the Tenant is
required to maintain insurance under this Lease, or any other thing that is the
property of the Tenant located on, in, under, above or which serve the Premises.
Nothing herein shall require

 

- 10 -



--------------------------------------------------------------------------------

 

the Landlord to rebuild the Premises and the Building in the condition and state
that existed before the damage, but the Premises and the Building, as rebuilt,
will have reasonably similar facilities and services to those that existed prior
to the damage.

 

  (b) If the Building is substantially damaged or destroyed by any cause to the
extent such that in the reasonable opinion of the Landlord’s architect or
engineer (to be delivered to the Landlord and Tenant within thirty (30) days
after the damage or destruction) it cannot be repaired or rebuilt (based on
standard hours of construction work) or if access cannot be restored within
twelve (12) months after the occurrence of the event rendering the Building
Untenantable or the expiration of the Term (whichever is sooner), either the
Landlord or the Tenant may at its option, exercisable by written notice to the
other party given within ninety (90) days after the occurrence of such damage or
destruction, terminate this Lease, in which event the Landlord shall not be
bound to repair, and the Tenant shall instead deliver up possession of the
Premises to the Landlord with reasonable expedition but in any event within
sixty (60) days after delivery of such notice of termination, and Rent shall be
apportioned and paid to the date upon which possession is so delivered up (but
subject to any abatement to which the Tenant may be entitled under section
7.3(a) by reason of the Premises having been rendered in whole or in part not
reasonably capable of use and occupancy), but otherwise the Landlord shall
repair such damage with such reasonable diligence.

 

  (c) If neither party has elected to terminate this lease pursuant to section
7.3(b) and if the Landlord has not completed the repair or the rebuilding to
such an extent that it is substantially complete and ready for the Tenant’s
occupancy within twelve (12) months after the occurrence of the event rendering
the Building Untenantable (subject to any event of force majeure referred to in
section 14.1 arising after the occurrence of the original event rendering the
Building Untenantable) then the Tenant may by notice to the Landlord elect to
terminate this Lease effective as of the date of the notice or such later date
as may be specified therein.

 

  (d) The Tenant shall make available all proceeds of insurance with respect to
the Building for the purposes of any such repairing or rebuilding.

ARTICLE 8

TAXES AND OPERATING COSTS

 

8.1 Tenant’s Tax Obligations

During the Term, the Tenant shall be responsible to:

 

  (a)

pay when due, all taxes, business taxes, property taxes, business licence fees,
permit fees and other taxes, rates, duties or charges levied, imposed or
assessed by lawful authority in respect of the use and occupancy of the Premises
by the Tenant, the business or businesses carried on therein by the Tenant, or
the equipment, machinery or fixtures brought therein by or belonging to the
Tenant, or to anyone occupying the Premises with the Tenant’s consent, or from
time to

 

- 11 -



--------------------------------------------------------------------------------

 

time levied, imposed or assessed in the future in lieu thereof, and shall pay to
the Landlord upon demand the portion of any tax, rate, duty or charge levied or
assessed upon the Land and Building that is attributable to any equipment,
machinery or fixtures on the Premises which are not the property of the
Landlord; and

 

  (b) (i) pay promptly directly to the relevant taxing authority as and when due
all Taxes that are levied, rated, charged or assessed from time to time, in
respect of the Premises on the basis of any real property tax bill or assessment
notice rendered by any lawful taxing authority; (ii) within ten (10) days after
receipt of any such real property tax bill or assessment notice, provide a copy
thereof to the Landlord; and (iii) promptly deliver to the Landlord receipts
evidencing the payment of all such Taxes and such other information in
connection therewith as the Landlord reasonably requires. The Tenant will pay
all Taxes when they become due and payable, before any interest, penalty, fine
or cost may be imposed for late or non-payment, to the department, office or
bureau charged with their collection. If the Tenant should fail to pay any Taxes
as required under this Section, the Landlord shall have the right to pay such
Taxes at the Tenant’s expense, and the Tenant shall pay to the Landlord as
Additional Rent, upon demand, all costs and expenses incurred therefor.

 

8.2 Goods and Services Taxes

The Tenant shall pay to the Landlord all Goods and Services Tax exigible under
the relevant taxing statute in respect of the Rent payable by the Tenant under
this Lease, or in respect of the rental of premises by the Tenant under this
Lease. Goods and Services Tax shall be payable at the same time as the Tenant
pays Rent to the Landlord. Notwithstanding any other section of this Lease, the
amount payable by the Tenant under this section shall be deemed not to be Rent,
but the Landlord shall have the same remedies for and rights of recovery of such
amount as it has for recovery of Rent under this Lease.

 

8.3 Tenant’s Share

Upon expiry or earlier termination of the Term or, if the Term is extended, the
last Extension Term, the Landlord shall pay to the Tenant any overpayment or
accrued credit balance of the Taxes paid by the Tenant to the taxing authority
by the Tenant. Notwithstanding the foregoing, the Tenant acknowledges that there
may be a delay in the invoicing of property taxes and business taxes for the
Land for the last year of the Term and that for the last year of the Term, the
Tenant shall be responsible for payment of its pro-rata share of the actual
Taxes.

In any calendar year of the Term in which the Tenant does not lease the Premises
for the entire twelve month period, the Landlord may estimate the Taxes payable
by the Tenant, and the Tenant agrees to pay to the Landlord Taxes as so
estimated, in monthly instalments, in advance, on the same dates and in the same
manner as Annual Base Rent. The Landlord’s estimate of Taxes may be such that,
by the due date of the last instalment of Taxes payable to the relevant taxing
authority, the Landlord may or may not have received from the Tenant the full
amount of the Tenant’s share of Taxes for such calendar year. Promptly following
receipt of the

 

- 12 -



--------------------------------------------------------------------------------

final bill and/or assessment for Taxes for the period for which the estimated
payments of Taxes have been made, the Landlord will give notice to the Tenant of
exact amount of Taxes (together with copies of the relevant tax bills and/or
assessments) and, if necessary, an adjustment will be made between the parties
within thirty (30) days after such notice.

 

8.4 Notices of Assessment etc.

 

  (a) The Tenant shall, at the Landlord’s request, promptly deliver to the
Landlord,

 

  (i) receipts for payment of all Taxes payable by the Tenant;

 

  (ii) notices of any assessments for Taxes or other assessments received by the
Tenant that relate to the Premises, and

 

  (iii) whatever other information relating to Taxes in the Tenant’s possession
that the Landlord reasonably requests from time to time.

 

  (b) The Tenant shall deliver to the Landlord, at least ten (10) days before
the last date for filing appeals, notice of any appeal or contestation that the
Tenant intends to institute with respect to Taxes payable by the Tenant and
obtain the prior written consent of the Landlord for the appeal or contestation,
which consent shall not be unreasonably withheld. If the Tenant obtains the
Landlord’s consent and does not pay the Taxes before the appeal or contestation,
the Tenant shall,

 

  (i) deliver to the Landlord such security for the payment of the Taxes as the
Landlord reasonably requires;

 

  (ii) promptly and diligently prosecute the appeal or contestation; and

 

  (iii) keep the Landlord informed on all aspects of it.

 

  (c) The Tenant shall indemnify and save the Landlord harmless from all loss,
cost, charges and expenses arising from Taxes payable by the Tenant whether
against the Landlord or the Tenant including, but not limited to increases in
Taxes arising directly or indirectly out of an appeal or contestation by the
Tenant.

 

  (d) The Landlord shall promptly deliver to the Tenant notices of any
assessments or bills for Taxes or other assessments or bills received by the
Landlord that relate to the Premises. The Landlord shall not institute any tax
appeal or other contestation of Taxes without first obtaining the consent of the
Tenant which shall not be unreasonably withheld.

 

8.5 Utility/Communication/Service Charges

The Tenant shall pay all charges for services and utilities including
electricity, gas, air-conditioning, heating, fuel, water, sewer, telephone, rail
siding leases and security, delivered or provided to or made available upon the
Premises, and other costs which are metered, charged, levied or rated directly
to the Tenant in respect of the Premises, and if, at any time, for

 

- 13 -



--------------------------------------------------------------------------------

any reason, during the Term or any renewal or extension thereof, the Landlord is
required to pay any or all of the foregoing, then a sum equal to the amount so
paid shall forthwith become due and be collectible upon demand, failing which
such sums shall become Additional Rent and the Landlord shall have the same
rights and remedies with respect to said sum as if the same were Rent reserved
hereunder.

ARTICLE 9

ENVIRONMENTAL MATTERS

 

9.1 Environmental Laws

 

  (a) In its use and occupation of the Premises, the Tenant shall comply with
Environmental Law in all material respects. To the extent that the Premises or
the Tenant are not in compliance with applicable air approvals and related air
emission matters under Environmental Law on the Commencement Date, the Tenant
shall pursue diligently any approvals or certificates required by Environmental
Law with respect to air emissions.

 

  (b) Subject to compliance with Environmental Law, the Tenant may bring onto
the Premises, store, handle, use and transport any substance, including any
Contaminant or waste, that may be, or has been, used in connection with its
operations, including injection molding, silkscreen printing and chiller
operations, and drum and pail reconditioning, cleaning, painting and sealing.

 

  (c) Subject to compliance with Environmental Law, the Tenant may continue to
use any existing storage tanks at the Premises and may replace such tanks from
time to time. In addition to replacing existing tanks, the Tenant may install
new above ground and underground storage and settling tanks provided that, in
the case of new tanks, the Tenant shall first obtain the consent of the Landlord
as to the location and installation of any such tank in accordance with the
provisions of section 11.1.

 

  (d) All Contaminants brought or permitted onto the Premises during the Term by
the Tenant, its employees or a Transferee, despite any other provisions of this
Lease to the contrary and any expiry, termination or disclaimer of this Lease,
shall be and remain the property and sole responsibility of the Tenant.

 

9.2 Tenant’s Responsibility

 

  (a)

Except to the extent contributed to by a Landlord Party and except for those
matters listed in Section 9.5(a) for which the Landlord shall be responsible,
the Tenant shall be solely responsible and liable for any work required by any
governmental authority having jurisdiction with respect to any Contaminants on,
in or under the Premises during the Term of the Lease. Except (i) as caused by
or contributed to by a Landlord Party, and (ii) for those matters listed in
Section 9.5(a), the Tenant shall indemnify, defend (utilizing counsel
satisfactory to the Landlord) and hold harmless the Landlord and the Landlord’s
respective officers, directors, beneficiaries, shareholders, partners, agents
and employees

 

- 14 -



--------------------------------------------------------------------------------

 

from all Claims arising out of or in any way connected with any Release of any
Contaminants that occurs during the Term of this Lease, at, in, on, from, under,
or about the Premises or the Building, or which arises at any time from the
Tenant’s use or occupancy of the Premises, or from the Tenant’s failure to
provide all information, make all submissions, and take steps required by all
authorities under Environmental Law.

 

  (b) Upon the occurrence of any material Release of a Contaminant at the
Premises and upon the Tenant becoming aware of such Release, the Tenant shall
immediately give written notice to the Landlord. In any event, the Tenant shall
immediately take all steps required by Environmental Law to remedy or otherwise
address the situation giving rise to any Release.

 

  (c) If any work is required in accordance with this section 9.2 the Tenant
shall prepare all necessary studies, plans and proposals and submit them to the
Landlord for approval, which approved shall not be unreasonably withheld,
provide all bonds and other security required by any lawful governmental
authorities and carry out the work required. In carrying out such work, the
Tenant shall keep the Landlord fully informed of the progress of the work. If
the Landlord has reasonable grounds for believing that the Tenant will not
promptly or properly carry out such work, the Landlord may, in its sole
discretion, elect to carry out all such work, or any part of it, and if the
Landlord does so, the Tenant shall pay for all costs in connection therewith,
within thirty (30) days after the Landlord has incurred the costs and made
written demand to the Tenant.

 

  (d) The Tenant covenants, acknowledges and agrees that its obligations and
liabilities under this Section shall survive the expiration or earlier
termination of this Lease.

 

9.3 Assessment of the Premises

 

  (a) Prior to the Commencement Date, or shortly thereafter, the Landlord will
obtain, at its cost, a Phase II Environmental Site Assessment Report (the
“Baseline Phase II”) to identify those Contaminants, and the quantities thereof,
present at, in or under the Premises as at the Commencement Date (the “Baseline
Condition”). Prior to causing any such environmental assessment, the Landlord
will obtain a written proposal from its environmental consultant as to the
recommended scope of the assessment for the Premises, which proposal is subject
to the Tenant’s prior written approval, which approval shall not be unreasonably
withheld (the “Baseline Scope”). The Landlord will deliver a copy of the
Baseline Phase II to the Tenant prior to the Commencement Date, or shortly
thereafter. Without limiting any other provision herein, the Landlord and the
Tenant shall, throughout the term, maintain the Premises at the Baseline
Condition in accordance with their respective obligations under this Article 9.

 

  (b)

The Landlord may at any time during the Term, if it has reasonable grounds to
believe that the Tenant has not complied with Environmental Law in any material
respect, including if it has in good faith reason to believe that there has been
any

 

- 15 -



--------------------------------------------------------------------------------

 

Release of any Contaminant in, on, over, under or about the Premises that would
reasonably be expected to give rise to a material liability pursuant to
Environmental Law, enter the Premises upon reasonable prior notice to the Tenant
and cause an environmental assessment with respect to the suspected
non-compliance with Environmental Law. In the case of an assessment under this
section 9.3(a) the Landlord shall consult with the Tenant as to when the
assessment shall be carried out and shall minimize any interference with the
Tenant’s business.

 

  (c) The scope and breadth of such environmental assessment shall be reasonable
and shall not unduly interfere with the conduct of business by the Tenant in the
Premises. The resulting environmental assessment shall be addressed to both the
Landlord and the Tenant and copies given to both. The Landlord shall be solely
responsible for the cost of any such assessment unless such assessment reveals
any material breach by the Tenant of Tenant’s covenant contained in this Lease,
in which event the Tenant shall reimburse the Landlord the cost of such
assessment.

 

  (d) If any assessment reveals any breach by the Tenant of the Tenant’s
covenant contained in this Lease, the Tenant shall take reasonable steps as are
necessary so as to rectify such breach. In carrying out such work, the Tenant
shall keep the Landlord informed of the progress of the work.

 

9.4 Contaminants at the End of the Term

Upon the expiry of the Term, or at such other times as may be required by any
lawful governmental authority, the Tenant shall remove or otherwise address as
required by Environmental Law all Contaminants from the Premises which were
placed, brought or permitted onto the Premises during the Term by the Tenant,
and carry out all work necessary to address such Contaminants, all at the
Tenant’s sole cost and expense. The Tenant will, prior to the end of the Term,
at its cost, deliver to the Landlord a Phase II Environmental Assessment
prepared by a reputable consulting or engineering firm approved in advance by
Landlord in writing, evidencing the environmental condition of the Property (the
“Term Phase II”). The scope of the Term Phase II shall be equivalent to the
Baseline Scope.

 

9.5 Landlord’s Indemnity and Covenant

 

  (a) Except to the extent contributed to by a Tenant Party, the Landlord will
indemnify, defend (utilizing counsel satisfactory to the Tenant) and hold
harmless the Tenant and the Tenant’s respective officers, directors,
beneficiaries, shareholders, partners, agents and employees from all Claims, and
shall be solely responsible and liable for any work required by any governmental
authority having jurisdiction with respect to any Contaminants that occur or
arise as a result of:

 

  (i)

the existence of any Contaminant on, in or under the Premises as at the
Commencement Date or arising after the expiry of the Term and following

 

- 16 -



--------------------------------------------------------------------------------

 

the completion of any remediation and/or work for which the Tenant is
responsible hereunder; or

 

  (ii) the migration, transfer or movement of any Contaminant onto, into or
through the Premises from any other lands; or

 

  (iii) the existence of any Contaminant on, in or under the Premises
contributed to or caused by a Landlord Party.

Upon the occurrence of any material quantity of a Contaminant at or from the
Premises and upon the Landlord becoming aware of such Contaminant, the Landlord
shall immediately give written notice to the Tenant. In any event, the Landlord
shall immediately take all steps required by Environmental Law to remedy the
situation giving rise to any such Contaminant arising or resulting from the
matters listed in Subsections 9.5(a)(i), (ii) and (iii) above.

 

  (b) If any work is required under section 9.5(a), the Landlord shall prepare
all necessary studies, plans and proposals and submit them to the Tenant for
approval, which approval shall not be unreasonably withheld, provide all bonds
and other security required by any lawful governmental authorities and carry out
the work required. In carrying out such work, the Landlord shall keep the Tenant
fully informed of the progress of the work. If the Tenant has reasonable grounds
for believing that the Landlord will not promptly or properly carry out such
work, the Tenant may, in its sole discretion, elect to carry out all such work,
or any part of it, and if the Tenant does so, the Landlord shall pay for all
costs in connection therewith, within thirty (30) days after the Tenant has
incurred the costs and made written demand to the Landlord.

 

  (c) The Landlord covenants, acknowledges and agrees that its obligations and
liabilities under this Section shall survive the expiration or earlier
termination of this Lease.

ARTICLE 10

TRANSFERS, ASSIGNMENTS AND SUBLETTINGS

 

10.1 Consent Required

 

  (a) Subject to section 10.4, the Tenant shall not effect a Transfer without
the prior written consent of the Landlord which consent may not be unreasonably
withheld, delayed or conditioned. In determining whether or not to grant its
consent, it shall not be unreasonable for the Landlord to withhold its consent
if:

 

  (i) the Transferee does not have a history of successful business operations
in the business to be conducted in the Premises and a good credit rating; or

 

  (ii) there is a history of defaults under commercial leases by the Transferee,
or by companies or partnerships of which the Transferee was a principal
shareholder or partner at the time of the defaults.

 

- 17 -



--------------------------------------------------------------------------------

The Tenant shall deliver to the Landlord such information as the Landlord may
reasonably require to allow the Landlord to satisfy itself as to the foregoing.

 

  (b) This prohibition against a Transfer shall be construed to include a
prohibition against any Transfer by operation of law. If the Tenant effects a
Transfer, the Landlord may collect Rent from the Transferee and apply the net
amount collected to the Rent reserved in this Lease, but no such collection
shall be deemed to be a waiver of this covenant or the acceptance of the
Transferee as Tenant or a release of the Tenant from its obligations hereunder.
Notwithstanding any Transfer, except as may be otherwise expressly agreed to in
writing by the Landlord, the Tenant and any Indemnifier shall remain jointly and
severally liable on this Lease and shall not be relieved of any of their
respective obligations hereunder. Any consent by the Landlord to any Transfer
shall not constitute a waiver of the requirement for consent by the Landlord to
any subsequent Transfer by either the Tenant or any Transferee.

 

  (c) Any consent granted by the Landlord shall be subject to the Tenant causing
the Transferee to execute an agreement directly with the Landlord agreeing:

 

  (i) if the Transferee is an assignee, to be bound by all of the terms
contained in this Lease, as if the Transferee had originally executed this Lease
as Tenant; or

 

  (ii) if the Transferee is a subtenant or other occupant of the Premises, to do
nothing, either by act or omission, that would cause the Tenant to be in default
of its obligations under this Lease.

Such agreement and the consent of the Landlord to a Transfer shall be prepared
by the Landlord or its solicitors and all reasonable legal and administrative
costs with respect thereto shall be borne by the Tenant.

 

10.2 Change of Control

The prohibition against a Transfer set out in Section 10.01(a) applies to any
change in the direct or indirect effective voting control of the Tenant (if the
Tenant is or becomes a corporation), unless (i) the Tenant is a public
corporation whose shares are listed and traded on any recognized stock exchange
in Canada or the United States, and (ii) the Landlord is satisfied that there
will be a continuity of business practices and policies, and management of the
Tenant. If the Tenant is a partnership or is controlled by a partnership (either
directly or indirectly), this prohibition against a Transfer also includes a
change in the constitution of the partnership resulting from the withdrawal or
addition of any partners. The prohibition also applies to an assignment by
operation of law.

 

10.3 Leasehold Charges

The Tenant may, without the consent of the Landlord effect one or more Transfers
to one or more lenders as security for a loan or loans from time to time (such
Transfer being a “Leasehold Mortgage”). All rights acquired by such a Transferee
(a “Leasehold Lender”) under

 

- 18 -



--------------------------------------------------------------------------------

a Leasehold Mortgage shall be fully subordinate to the interest of the Landlord
and to the interest of a Mortgagee and subject to the terms and conditions of
this Lease.

The Leasehold Lender shall execute and deliver, prior to such Leasehold Mortgage
becoming effective, a landlord/lender agreement (the “the Landlord/Lender
Agreement”) in form and substance acceptable to the Landlord and the Leasehold
Lender but which shall provide, inter alia, as follows:

 

  (a) the Leasehold Lender shall have the unrestricted right to assign, sell,
participate, securitize and otherwise deal with its interest in the Leasehold
Mortgage without the Landlord’s consent provided that the holder of such
interest is bound by the Landlord/Lender Agreement;

 

  (b) the Leasehold Lender shall not take any action against the Premises for
breach or default without first giving the Landlord notice of any default by the
Tenant under any Leasehold Mortgage;

 

  (c) no voluntary surrender by the Tenant to the Landlord of this Lease or the
Premises shall be valid or effective and there shall be no amendment to or
cancellation of this Lease without in each case the prior written consent of the
Leasehold Lender;

 

  (d) the Landlord shall, concurrently with the delivery to the Tenant of any
notice required or permitted under this Lease and prior to commencement of any
enforcement proceedings against the Tenant, deliver to the Leasehold Lender a
copy of such notice and no such notice to the Tenant shall be effective against
the Leasehold Lender until a copy of such notice is given in accordance with the
notice provisions of this Lease to such Leasehold Lender. If the Tenant fails to
cure the default, the Leasehold Lender shall have a further period of ten
(10) days to cure the defaults;

 

  (e) if the Leasehold Lender is enforcing its security under the Leasehold
Mortgage it may effect a Transfer in accordance with the terms of this Lease;

 

  (f) if, in the context of enforcing its security under the Leasehold Mortgage,
the Leasehold Lender takes possession of the Premises it shall be bound by the
terms of the Lease until such time as it shall effect a Transfer whereupon it
shall be released;

 

  (g) upon the Leasehold Lender effecting a Transfer the Leasehold Lender shall
be released from any obligations under this Lease; and

 

  (h)

if the Lease is terminated under any insolvency or bankruptcy proceedings or as
a result of any default by the Tenant which is not susceptible to being cured by
the Leasehold Lender, then at the request of the Leasehold Lender made within
ten (10) days after the date of such termination, the Landlord will enter into a
new lease on the same terms and conditions as this lease for a term expiring on
the date noted in section l.l(e)(iii), subject to any rights of extension under

 

- 19 -



--------------------------------------------------------------------------------

 

section 3.2, provided, however, that all arrears of Rent shall have been paid to
the Landlord and that an amount equal to the Rent that would have been payable
under the Lease from the date of such termination to the commencement date of
the new lease shall have been paid to the Landlord.

The Landlord shall postpone any right that it may have to distrain or right to
remove the personal property of the Tenant in favour of any lender to the
Tenant. The Landlord shall execute such waiver document as the lender may
require, subject to such amendments and changes as may be reasonably requested
by the Landlord.

 

10.4 Permitted Transfers

Notwithstanding the provisions of section 10.1 and provided that the Tenant is
BWAY Corporation or a direct or indirect wholly-owned subsidiary of BWAY
Corporation, the Landlord’s consent shall not be required in respect of any
Transfer:

 

  (a) which is effected in conjunction with the sale of all or substantially all
of the business of the Tenant;

 

  (b) a Transfer to an Affiliate of BWAY Corporation in connection with a bona
fide corporate reorganization of the Tenant;

 

  (c) a sublease of the Premises;.

provided, however, that the Landlord is given notice of such Transfer
contemporaneously with the Transfer and that the transferee shall enter into an
agreement under which it agrees to be bound by the Lease.

Notwithstanding any such Permitted Transfer, except as may be otherwise
expressly agreed to in writing by the Landlord, the Tenant and any Indemnifier
shall remain jointly and severally liable on this Lease and shall not be
relieved of any of their respective obligations hereunder.

 

10.5 Transfer by Landlord

In the event of the sale, lease or disposition by the Landlord of the Premises
or the assignment by the Landlord of this Lease or any interest of the Landlord
hereunder and to the extent that the purchaser or assignee agrees in writing in
favour of the Tenant to be bound by the covenants and obligations of the
Landlord hereunder, the Landlord shall without further agreement be relieved of
all liability with respect to such covenants and obligations.

ARTICLE 11

FIXTURES AND IMPROVEMENTS

 

11.1 Alterations

The Tenant may make Alterations to the Premises without first obtaining the
consent of the Landlord provided that such Alterations do not affect the
Structure or the base

 

- 20 -



--------------------------------------------------------------------------------

building systems. The Tenant will not make any Alterations to the Leased
Premises without the Landlord’s prior written approval if such Alterations will
affect the Structure or the base building systems. Such consent will not be
unreasonably withheld if:

 

  (a) the Alterations will equal or exceed the then current standard for the
Building;

 

  (b) adequate plans and specifications are produced; and

 

  (c) the Tenant has obtained all requisite governmental approvals.

All Alterations will be made in a good and workmanlike manner and, if
applicable, in compliance with the plans and specifications approved by the
Landlord. If the Tenant obtains the consent of the Landlord to any Alteration
then, unless as a condition of granting such consent, the Landlord requires that
such Alteration be removed at the expiry or earlier termination of the Term the
Tenant shall not be required to remove or make good any such Alteration at the
expiry or earlier termination of the Term. If the Landlord’s consent is not
obtained then prior to the expiry or earlier termination of the Term, such
Alteration shall be removed by the Tenant and all damage caused by the
installation and removal of such Alteration be repaired unless the Tenant
receives written notice from the Landlord prior to the expiry of the term
advising the Tenant that the Landlord will not require the Tenant to remove such
Alterations.

 

11.2 Liens and Encumbrances on Fixtures and Improvements

In connection with any Alterations to the Premises by the Tenant, the Tenant
shall comply with all the provisions of the Construction Lien Act (Ontario) (or
the equivalent statute in the jurisdiction in question) (the “Act”) and other
statutes from time to time applicable thereto (including any provision requiring
or enabling the retention of portions of any sums payable by way of holdbacks),
shall permit the Landlord to take all steps to enable the Landlord to obtain the
benefit of the provisions of the Act and except as to any lawful holdback, shall
promptly pay all accounts relating thereto. If and when any builder’s or other
lien for work, labour, services or materials supplied to or for the Tenant or
for the cost of which the Tenant may be in any way liable or claims therefor
shall arise or be filed the Tenant shall within twenty (20) days after receipt
of notice thereof procure the discharge thereof, including any certificate of
action registered in respect of any lien, by payment or giving security or in
such other manner as may be required or permitted by law, and failing which the
Landlord may in addition to all other remedies hereunder avail itself of its
remedy under section 15.1 and may make any payments into court (but not in any
event to the lien claimant) required to procure the discharge of any such liens,
shall be entitled to be reimbursed by the Tenant as provided in section 15.1,
and its right to reimbursement shall not be affected or impaired if the Tenant
shall then or subsequently establish or claim that any lien so discharged was
without merit or excessive or subject to any abatement, setoff or defence.

 

11.3 Removal of Fixtures and Improvements

Subject to section 15.8, the Tenant may from time to time throughout the Term
remove such of its trade fixtures, furniture and equipment from the Premises as
it sees fit. The Tenant shall, in the case of every removal either during or at
the end of the Term, immediately

 

- 21 -



--------------------------------------------------------------------------------

make good any damage caused to the Premises by the installation and removal of
such furniture and equipment and, to the extent required pursuant to section
11.1, Leasehold Improvements.

 

11.4 Non-compliance

In the event that the Landlord determines that any alterations, additions or
improvements made to the Premises or the Building systems serving the Premises
by the Tenant do not comply with all applicable statutes, regulations or bylaws
of any municipal, provincial or other governmental authority, and the Tenant,
after receipt of notice from the Landlord, does not rectify such non-compliance
with due diligence, then the Landlord may, at the Landlord’s option, rectify or
repair said deficiency which shall be at the Tenant’s sole cost and expense, the
same to be paid as Additional Rent by the Tenant to the Landlord upon demand.

ARTICLE 12

INSURANCE AND LIABILITY

 

12.1 Landlord’s Insurance

 

  (a) The Landlord shall, at all times throughout the Term, carry: (i) public
liability insurance written on a comprehensive basis with coverage against third
party claims for bodily injury, including death, in such amounts as are normally
carried by prudent landlords of similar premises from time to time, but in no
event less than five million dollars ($5,000,000.00) per occurrence; (ii) rental
income insurance; and (iii) other forms of insurance as would be carried by a
prudent owner of a similar building and considered advisable by the Landlord or
any Mortgagee. The cost of such insurance shall be paid by the Tenant in
accordance with Section 12.1(c). The Landlord may satisfy the foregoing
insurance requirements by carrying blanket insurance policies and through one or
more insurance policies provided the premiums for such policy are allocated
equitably among the properties covered by such blanket insurance policy.

 

  (b) All Landlord’s insurers shall be registered and licensed to carry on the
business of insurance in the Province in which the Premises are located and all
insurance policies shall:

 

  (i) contain a cross liability and/or severability of interest clause; and

 

  (ii) contain an undertaking by the insurers to notify the Tenant in writing
not less than thirty (30) days prior to any material change, cancellation or
termination thereof.

 

  (c)

The Tenant will pay to the Landlord the insurance premiums in respect of the
insurance required to be carried by the Landlord under this section 12.1, as
Additional Rent, and in the event of any loss or damage the Tenant shall pay
directly to the Landlord any deductible which the Landlord is required to pay
toward or for any insured loss relating to the Premises as Additional Rent. The
Landlord shall submit the invoice for such insurance premiums or deductibles to
the Tenant as they come due and the Tenant shall pay all such amounts within

 

- 22 -



--------------------------------------------------------------------------------

 

thirty (30) days after receipt of such invoice. In the event that the Tenant
fails to pay any such premium prior to its due date, the Landlord may pay such
premium and claim it from the Tenant as Additional Rent. Notwithstanding any
contribution by the Tenant to the cost of insurance premiums provided herein,
the Tenant acknowledges and agrees that no insurable interest is conferred upon
the Tenant under this Lease for purposes of any policies of insurance carried by
the Landlord and the Tenant has no right to receive any proceeds of any such
insurance policies carried by the Landlord.

 

12.2 Tenant’s Insurance

 

  (a) The Tenant shall, at its expense, obtain and maintain in force throughout
the Term and any Extension Term and any period when it is in possession of the
Premises, in the name of the Tenant with the Landlord and the Mortgagee (if any)
as additional named insureds on all property insurance policies, save that the
insurance policies referred to in sections 12.2(a)(i) and (ii) below shall name
the Landlord as the insured with the Mortgagee (if any), as additional named
insured the following insurance:

 

  (i) insurance on the Building and the heating, ventilating and air
conditioning, and other building equipment, machinery and systems, and boilers
contained therein whether owned by the Landlord or the Tenant against those
risks covered by standard “all risks” (including flood and earthquake) property
policies in an amount equal to the full replacement value thereof with such
reasonable deductibles as would be carried by a prudent owner of a reasonably
similar industrial building, having regard to size, age and location;

 

  (ii) broad form boiler and machinery insurance on a blanket repair and
replacement basis with limits for each accident in an amount of at least the
replacement cost of the Premises and of all boilers, pressure vessels,
air-conditioning equipment and miscellaneous electrical apparatus relating to or
serving the Premises;

 

  (iii) public liability insurance written on a comprehensive basis with
coverage against third party claims for bodily injury, including death, in such
amounts as are normally carried by prudent tenants of similar premises from time
to time, but in no event less than five million dollars ($5,000,000.00) per
occurrence;

 

  (iv) standard owners form vehicle insurance providing third-party liability
insurance with not less than three million dollars ($3,000,000.00) inclusive
limits, and accident benefits insurance, covering all licensed vehicles owned or
operated by or on behalf of the Tenant;

 

- 23 -



--------------------------------------------------------------------------------

  (v) business interruption insurance covering the Annual Base Rent, the
Additional Rent and all other costs and expenses in connection with the
Premises, all for a twelve (12) month period; and

 

  (vi) such other forms of insurance and increases of the amount of coverage
stipulated in the foregoing sections against such risks and in such amounts as
may be customarily obtained by tenants of premises similar to the Premises and
any other forms of reasonable and customary insurance as the Landlord and/or a
Mortgagee, reasonably requires from time to time, in forms and amounts and for
risks against which a prudent tenant would insure with a use similar to that of
the Tenant.

 

  (b) All insurance policies provided for in this section 12.2 shall:

 

  (i) be taken out with insurers licensed to carry on the business of insurance
in the Province in which the Premises are located;

 

  (ii) be non-contributing with and apply only as primary and not excess to any
other insurance available to either or both of the Landlord and the Mortgagee;

 

  (iii) not be invalidated as respects the interests of all and any of the
Landlord and the Mortgagee by reason of a breach or violation of warranties,
representations declarations or conditions contained in the policies; and

 

  (iv) contain an undertaking by the insurers to notify the Landlord and its
Mortgagee in writing not less than thirty (30) days before any material change,
cancellation, or termination.

The Tenant may satisfy the foregoing insurance requirements by carrying blanket
insurance policies and through one or more insurance policies.

 

  (c) The proceeds of the insurance under Sections 12.2(a)(i) and 12.2(a)(ii)
above shall be and are hereby assigned and made payable to the Landlord.

 

  (d) If the Tenant shall fail to take out, renew and keep in force such
insurance the Landlord may do so as the agent of the Tenant and the Tenant shall
repay to the Landlord any amounts paid by the Landlord as premiums forthwith
upon demand.

 

  (e) The Tenant shall furnish to the Landlord certificates or other evidence
acceptable to the Landlord as to the insurance from time to time required to be
effected by the Tenant pursuant to this Lease and its renewal or continuation in
force. No review or approval of any insurance certificate or insurance policy by
the Landlord derogates from or diminishes the Landlord’s rights under this
Lease.

 

- 24 -



--------------------------------------------------------------------------------

12.3 Limitation of Liability

 

  (a) The Landlord releases each Tenant Party from all claims or liabilities in
respect of any damage which is actually insured against by the Landlord or is
required to be insured against under section 12.1, but only to the extent of
insurance proceeds actually received by the Landlord. The Landlord shall cause
its insurer to deliver confirmation of such release or a waiver of subrogation
to the Tenant.

 

  (b) The Tenant releases each Landlord Party from all claims or liabilities in
respect of any damage which is actually insured against by the Tenant or is
required to be insured against under section 12.2, but only to the extent of
insurance proceeds actually received by the Tenant. The Tenant shall cause its
insurer to deliver confirmation of such release or a waiver of subrogation to
the Landlord.

 

12.4 Indemnity

 

  (a) Subject to section 12.3(a), the Tenant shall indemnify and save harmless
the Landlord and each other Landlord Party from and against any and all
liability, loss, claims, demands, damages or expenses including legal expenses
(on a substantial indemnity basis) in respect of, in connection with or
resulting from any bodily injury or death or property damage occurring at, in or
about the Premises or claims for other loss or damage sustained by any Landlord
Party arising from the conduct of any work by or any act or omission of the
Tenant or any assignee, subtenant, agent, employee, contractor, invitee or
licensee of the Tenant, and in respect of all costs, expenses and liabilities
incurred by any Landlord Party in connection with or arising out of all such
claims, including the expenses of any action or proceeding pertaining thereto,
and in respect of any loss, costs, expense or damage suffered or incurred by any
Landlord Party arising from any breach by the Tenant of any of its covenants and
obligations under this Lease. The provisions of this section 12.4(a) shall
survive the expiry or earlier termination of this Lease.

 

  (b) Subject to section 12.3(b), the Landlord shall indemnify and save harmless
the Tenant and each other Tenant Party from and against any and all liability,
loss, claims, demands, damages or expenses including legal expenses (on a
substantial indemnity basis) in respect of, in connection with or resulting from
any bodily injury or death or property damage occurring at, in or about the
Premises or claims for other loss or damage sustained by any Tenant Party
arising from the conduct of any work by or any act or omission of the Landlord
or any assignee, agent, employee, or contractor of the Landlord, and in respect
of all costs, expenses and liabilities incurred by any Tenant Party in
connection with or arising out of all such claims, including the expenses of any
action or proceeding pertaining thereto, and in respect of any loss, costs,
expense or damage suffered or incurred by any Tenant Party arising from any
breach by the Landlord of any of its covenants and obligations under this Lease.
The provisions of this section 12.4(b) shall survive the expiry or earlier
termination of this Lease.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE 13

SALE OR FINANCING , SUBORDINATION, ATTORNMENT, REGISTRATION AND CERTIFICATES

 

13.1 Sale or Financing of Building

The rights of the Landlord under this Lease may be mortgaged, charged,
transferred or assigned to a purchaser or purchasers or to a mortgagee, lending
institution or trustee for bond holders (the “Mortgagee”). In the event of a
sale or of default by the Landlord under any mortgage, trust deed or trust
indenture (the “Mortgage”) and the purchaser or the Mortgagee, entering into
possession of the Premises, the Tenant agrees to attorn to and become the tenant
of the Mortgagee or the Purchaser under the terms of this Lease. The Landlord
shall provide the Tenant with a Non-Disturbance Agreement, in form and substance
satisfactory to the Tenant, acting reasonably, from any Mortgagee who holds a
Mortgage to which this Lease is subordinate.

The Landlord may assign its rights under this Lease to a lending institution as
collateral security for a loan or other financing.

 

13.2 Subordination and Attornment

If required by any Mortgagee and, provided that such Mortgagee has first entered
into a Non-Disturbance Agreement with the Tenant, this Lease and all rights of
the Tenant hereunder shall be subject and subordinate to all Mortgages now or
hereafter existing which may now or hereafter affect the Premises and to all
renewals, modifications, consolidations, replacements and extensions thereof.
Subject to the foregoing, the Tenant agrees to execute and deliver promptly
whenever requested by the Landlord or by such Mortgagee an instrument of
subordination or attornment, as the case may be.

 

13.3 Registration

The Landlord agrees that the Tenant may prepare and register, at the Tenant’s
cost, a notice of this Lease against title to the Premises, on terms and
conditions acceptable to the Landlord. Such notice shall only describe the
parties, the Premises, the Term, the Commencement Date, and any options to renew
the Term. The Tenant covenants and agrees to discharge the notice of lease, at
its cost, upon the expiry or earlier termination of the Lease.

 

13.4 Certificates

Each of the Tenant and the Landlord, whenever requested by the other, shall from
time to time execute and deliver to the party making the request and to any
other Person designated by the party making the request a certificate in writing
as to the status of this Lease at that time, including as to whether it is in
full force and effect, is modified or unmodified, confirming the rent payable
hereunder and the state of the accounts between the Landlord and Tenant, the
existence or non-existence of defaults, and any other matters pertaining to this
Lease as to which as may reasonably be requested.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE 14

DELAY; NO WAIVER

 

14.1 Unavoidable Delay

Notwithstanding the terms of this Lease, if the Landlord or the Tenant is, in
good faith, delayed or prevented from doing anything required by this Lease,
because of a strike; labour trouble; inability to get materials or services;
power failure; restrictive governmental laws or regulations; riots;
insurrection; sabotage; rebellion; war; act of God; or any other similar reason,
that is not the fault of the party delayed, the doing of the thing is excused
for the period of the delay and the party delayed will do what was delayed or
prevented within the appropriate period after the delay. The preceding sentence
does not excuse the Tenant from payment of Rent in the amounts and at the times
specified in this Lease.

 

14.2 No Admission

The acceptance of any Rent from or the performance of any obligation hereunder
by a person other than the Tenant shall not be construed as an admission by the
Landlord of any right, title or interest of such person as a subtenant,
assignee, transferee or otherwise in the place and stead of the Tenant.

 

14.3 Part Payment

The acceptance by the Landlord of a part payment of any sums required to be paid
hereunder shall not constitute waiver or release of the right of the Landlord to
payment in full of such sums.

ARTICLE 15

TENANT’S DEFAULT, REMEDIES OF LANDLORD AND SURRENDER

 

15.1 Remedying by Landlord, Non-payment and Interest

In addition to all the rights and remedies of the Landlord available to it in
the event of any default hereunder by the Tenant either by any other provision
of this Lease or by statute or the common law, the Landlord, provided it has
given the Tenant at least five (5) Business Days’ prior written notice in
respect of monetary defaults and twenty (20) days’ prior written notice for
non-monetary defaults (or such longer period as may be required under the
circumstances provided that the Landlord’s interests are not prejudiced):

 

  (a) shall have the right at all times to remedy or attempt to remedy any
default of the Tenant, and in so doing may make any payments due or alleged to
be due by the Tenant to third parties and may enter upon the Premises to do any
work or other things therein and in such event all expenses of the Landlord in
remedying or attempting to remedy such default shall be payable by the Tenant to
the Landlord forthwith upon demand;

 

- 27 -



--------------------------------------------------------------------------------

  (b) shall have the same rights and remedies in the event of any non-payment by
the Tenant of any amounts payable by the Tenant under any provision of this
Lease as in the case of non-payment of Rent;

 

  (c) if the Tenant shall fail to pay any Rent promptly when due, shall be
entitled, if it shall demand it, to interest thereon at the Prime Rate plus 2%
from the date upon which the same was due until actual payment thereof; and

 

  (d) shall be entitled to be reimbursed by the Tenant, and the Tenant shall
forthwith pay the Landlord, the amount of all costs and expenses (including,
without limitation, legal costs on a solicitor and own client basis) incurred by
the Landlord in connection with the default or in efforts to enforce any of the
rights, or to seek any of the remedies, to which the Landlord is or may be
entitled hereunder.

Notwithstanding the foregoing, in the event of an emergency, the Landlord may
take such of the foregoing actions as are required to prevent damage to the
Premises or harm to individuals without first giving the above stated prior
written notice provided that the Landlord shall give the Tenant as much notice
as reasonably possible prior to taking such actions.

 

15.2 Remedies Cumulative

The Landlord may from time to time resort to any or all of the rights and
remedies available to it in the event of any default hereunder by the Tenant,
either by any provision of this Lease or by statute or the general law, all of
which rights and remedies are intended to be cumulative and not alternative, as
the express provisions hereunder as to certain rights and remedies are not to be
interpreted as excluding any other or additional rights and remedies available
to the Landlord by statute or the common law.

 

15.3 Right of Re-entry on Default

Provided and it is expressly agreed that:

 

  (a) if and whenever the Rent hereby reserved or other monies payable by the
Tenant or any part thereof, whether lawfully demanded or not, are unpaid and the
Tenant shall have failed to pay such Rent or other monies within five
(5) Business Days after the Landlord shall have given to the Tenant notice
requiring such payment; or

 

  (b) if the Tenant shall breach or fail to observe and perform any of the
covenants, agreements, provisos, conditions, rules or regulations and other
obligations on the part of the Tenant to be kept, observed or performed
hereunder, and such breach or failure continues for a period of twenty (20) days
(or such longer period as shall reasonably be necessary to cure the default or
failure under the circumstances provided the Tenant is proceeding diligently to
remedy same) after notice thereof by the Landlord to the Tenant; or

 

  (c) if the Landlord shall have become entitled to terminate this Lease or to
re-enter the Premises pursuant to any provision hereof,

 

- 28 -



--------------------------------------------------------------------------------

then and in every such case it shall be lawful for the Landlord thereafter to
enter into and upon the Premises or any part thereof in the name of the whole
and the same to have again, repossess and enjoy as of its former estate,
anything in this Lease contained to the contrary notwithstanding.

 

15.4 Termination and Re-entry

If and whenever the Landlord becomes entitled to re-enter upon the Premises
under any provision of this Lease, the Landlord, in addition to all other rights
and remedies, shall have the right to terminate this Lease forthwith by notice
to the Tenant. Upon the giving by the Landlord of such notice, this Lease and
the Term shall terminate, and the Tenant shall immediately deliver up possession
of the Premises to the Landlord in accordance with section 15.8, and the
Landlord may re-enter and take possession of them.

 

15.5 Certain Consequences of Termination and Re-entry

If the Landlord re-enters the Premises or if this Lease is terminated other than
by the passing or expiration of time, then:

 

  (a) notwithstanding any termination or the Term thereby becoming forfeited and
void, the provisions of this Lease which relate to the consequences of
termination, and the provisions of this Lease as they apply with respect to
acts, events and omissions which occurred prior to the termination, shall all
survive such termination;

 

  (b) at the Landlord’s option, but without prejudice to the Landlord’s other
rights and remedies with respect to recovery of costs, damages and expenses
which relate to any default by the Tenant, the Tenant shall pay to the Landlord
on demand:

 

  (i) Rent and all other amounts payable under this Lease up to the time of
re-entry or the date of termination, whichever is later, including any
accelerated rent payable pursuant to section 16.2;

 

  (ii) all damages the Landlord incurs in connection with the re-entering,
terminating, re-letting, collecting sums due or payable by the Tenant and
storing and realizing upon assets seized, including without limitation,
brokerage fees, legal fees and disbursements, the expenses of cleaning and
making and keeping the Premises in good order, and the expenses of repairing the
Premises and preparing them for re-letting and including the worth at the time
of such termination of the excess, if any, of the amount of Rent and charges
equivalent to Rent required to be paid pursuant to this Lease for the unexpired
remainder of the Term, had it not been terminated, over the then reasonable
rental value of the Premises for the remainder of the Term, all of which amounts
shall be immediately due and payable by the Tenant to the Landlord; and

 

  (c) the Landlord shall take all such actions as are available to it, acting in
a commercially reasonable manner, to mitigate its damages.

 

- 29 -



--------------------------------------------------------------------------------

15.6 Waiver of Distress

The Tenant waives and renounces the benefit of any present or future statute
taking away or limiting the Landlord’s right of distress and covenants and
agrees that notwithstanding any such statute none of the goods and chattels of
the Tenant on the Premises at any time during the Term shall be exempt from levy
by distress for rent in arrears. The Tenant will not sell, dispose of or remove
any of the fixtures, goods or chattels of the Tenant from or out of the Premises
during the Term without the consent of the Landlord, unless the Tenant is
substituting new fixtures, goods or chattels of equal value or is bona fide
disposing of individual items which have become excess for the Tenant’s
purposes, and the Tenant will be the owner of its fixtures, goods and chattels
and will not permit them to become subject to any lien, mortgage, charge or
encumbrance.

 

15.7 Re-letting

Whenever the Landlord becomes entitled to re-enter upon the Premises under any
provision of this Lease, the Landlord in addition to all other rights it may
have, shall have the right as agent of the Tenant to enter the Premises and
re-let them (for a term or terms shorter or longer than the balance of the Term,
granting reasonable concessions in connection therewith) and to receive the rent
therefor and to apply any rent derived from re-letting the Premises upon account
of the rent due and to become due under this Lease and the Tenant shall be
liable to the Landlord for the deficiency, if any.

 

15.8 Surrender on Termination

Forthwith upon the termination of this Lease, whether by effluxion of time or
otherwise, the Tenant shall vacate and deliver up possession of the Premises in
a neat and tidy state in accordance with the Tenant’s obligation under this
Lease to repair the Premises, but subject to the Tenant’s rights and obligations
in respect of removal in accordance with section 11.3. At the same time the
Tenant shall surrender to the Landlord at the place then fixed for the payment
of Rent all keys and other devices which provide access to the Premises, the
Building or any part thereof and shall inform the Landlord of all combinations
to locks, safes and vaults, if any, in the Premises.

ARTICLE 16

EVENTS TERMINATING LEASE

 

16.1 Cancellation of Insurance

If any policy of insurance upon the Building from time to time effected by the
Tenant shall be cancelled or about to be cancelled by the insurer by reason of
the use or occupation of the Premises by the Tenant or any assignee, subtenant
or licensee of the Tenant or anyone permitted by the Tenant to be upon the
Premises, the Landlord shall give the Tenant notice thereof forthwith upon
receipt of such notice. The Tenant shall have a reasonable period of time after
receipt of such notice either:

 

  (a) to take such steps in respect of such use or occupation as shall enable it
to reinstate or avoid cancellation of (as the case may be) such policy of
insurance; or

 

- 30 -



--------------------------------------------------------------------------------

  (b) to acquire alternate insurance.

If the Tenant fails to take such steps or to acquire alternate insurance then
the Landlord may at its option either (i) terminate the Lease by giving notice
of termination to the Tenant as required hereunder; or (ii) enter upon the
Premises and remedy such condition and the Tenant shall pay to the Landlord the
costs thereof, as Additional Rent, and the Landlord shall not be liable for any
loss or damage caused to any property of the Tenant or of other persons located
on the Premises as a result of such entry. The Tenant agrees that the exercise
by the Landlord of its rights under this Section shall not be deemed to be a
re-entry or a breach of any covenant for quiet enjoyment contained in this
Lease.

 

16.2 Prohibited Occupancy, Bankruptcy and Other Events

If without the written consent of the Landlord the Premises shall be used by any
other persons than the Tenant or its permitted assigns or permitted subtenants
or for any purpose other than that for which the Premises were leased or
occupied by any persons whose occupancy is prohibited by this Lease, or if the
Premises shall be vacated or abandoned or remain unoccupied for ten
(10) consecutive days or more while capable of being occupied, or if the Term or
any of the goods and chattels of the Tenant shall at any time be seized in
execution or attachment, or if a receiver or receiver-manager is appointed of
the business or property of the Tenant, or if the Tenant or any Indemnifier
shall make any assignment for the benefit of creditors or any bulk sale, become
bankrupt or insolvent or take the benefit of any statute now or hereafter in
force for bankrupt or insolvent debtors or (if a corporation) shall take any
steps or suffer any order to be made for its winding-up or other termination of
its corporate existence, then in any such case the Landlord may at its option
terminate this Lease by notice to the Tenant and thereupon, in addition to the
payment by the Tenant of Rent and other payments for which the Tenant is liable
under this Lease, Rent for the current month and the next ensuing three
(3) months’ Rent shall immediately become due and be paid by the Tenant, or
party then controlling the Tenant’s affairs.

ARTICLE 17

MISCELLANEOUS

 

17.1 Notices

All notices, demands and requests required or permitted to be given under this
Lease must be in writing and must be delivered personally or by nationally
recognized overnight courier or sent by United States certified mail or Canadian
registered mail, as applicable, return receipt requested, postage prepaid and
addressed to the parties at their respective addresses set forth in section 1.1
or at such other addresses as the parties may designate from time to time by
written notice in the manner provided in this section. Notwithstanding the
foregoing, if there is a mail strike, slowdown or other labour dispute which
might affect delivery of such notice between the time of mailing and the actual
receipt of notice, then such notice shall only be effective if actually
delivered.

Upon at least ten (10) days’ prior written notice, each party shall have the
right to change its address to any other address within the United States of
America or Canada. Notices

 

- 31 -



--------------------------------------------------------------------------------

shall be deemed given on the date that such notices are deposited with a
nationally recognized overnight courier, deposited with the U.S. Postal Service
or Canada Post, as applicable, or personally delivered.

 

17.2 Extraneous Agreements

The Tenant acknowledges that there are no covenants, representations,
warranties, agreements or conditions expressed or implied relating to this Lease
of the Premises save as expressly set out in this Lease. This Lease may not be
modified except by an agreement in writing executed by the Landlord and the
Tenant. If there is any conflict between the provisions of this Lease and any
such agreement to lease, the provisions of this Lease shall prevail.

 

17.3 Time of Essence

Time shall be of the essence of this Lease.

 

17.4 Successors and Assigns

This Lease and everything herein contained shall enure to the benefit of and be
binding upon the Landlord and its successors and assigns and on the Tenant and
its permitted successors and permitted assigns. References to the Tenant shall
be read with such changes in gender as may be appropriate, depending upon
whether the Tenant is a male or female person or a firm or corporation. If the
Tenant is comprised of more than one person or entity, then each such person and
entity is joint and severally bound by the representations, warranties,
agreements and covenants of the Tenant herein and any notice given or deemed to
have been given at any time to any such person or entity shall be deemed to have
been given at the same time to each other such person and entity.

 

17.5 Waiver

No condoning, excusing or overlooking by the Landlord or the Tenant of any
default, breach or non-observance by the Tenant or the Landlord at any time or
times in respect of any covenant, proviso or condition herein contained shall
operate as a waiver of the Landlord’s or the Tenant’s rights hereunder in
respect of any continuing or subsequent default, breach or non-observance or so
as to defeat or affect in any way the rights of the Landlord or the Tenant
herein in respect of any such continuing or subsequent default or breach, no
acceptance of Rent by the Landlord subsequent to a default by the Tenant
(whether or not the Landlord knows of the default) shall operate as a waiver by
the Landlord, and no waiver shall be inferred from or implied by anything done
or omitted by the Landlord or the Tenant save only express waivers in writing.

 

17.6 Governing Law and Severabilitv

This Lease shall be governed by and construed in accordance with the laws in
force in the Province in which the Premises are located. Each of the provisions
contained in this Lease is distinct and severable and a declaration of
invalidity or unenforceability of any provision or part of a provision by a
court of competent jurisdiction shall not affect the validity or enforceability
of any other provision in this Lease. To the extent permitted by applicable law,

 

- 32 -



--------------------------------------------------------------------------------

the parties waive any provision of law that renders any provision of this Lease
invalid or unenforceable in any respect.

 

17.7 Captions

The captions appearing in this Lease have been inserted as a matter of
convenience and for reference only and in no way define, limit or enlarge the
scope or meaning of this Lease or of any provision thereof. References to
articles and sections in this Lease refer to articles and sections of this
Lease. This Lease includes all of the schedules attached to it.

 

17.8 Expropriation

If during the Term the Premises or any part thereof are taken by any lawful
power or authority by the right of expropriation the Landlord and the Tenant
shall cooperate so that each may receive the maximum awarded to which it is
entitled at law.

 

17.9 Counterparts

This Lease may be signed in counterparts and by electronic scanning or facsimile
transmission with the same effect as if the parties had signed one original copy
of this Lease. All counterparts shall be construed as if they constitute one and
the same original document.

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Lease as of the date first
above written.

 

80241 CANADA LTD. (Landlord) By:  

/s/ M. Arshinoff

Name:   Morton Arshinoff Title:   President By:  

/s/ Fred J. Arshinoff

Name:   Fred J. Arshinoff Title:   Vice President ICL INDUSTRIAL CONTAINERS ULC
(Tenant) By:  

/s/ Kevin C. Kern

Name:   Kevin C. Kern Title:   Vice President & Treasurer By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

LEGAL DESCRIPTION OF THE LAND

Plan 9926648, Block 3, Lot 21



--------------------------------------------------------------------------------

SCHEDULE B

DEFINITIONS

In this Lease the following expressions shall have the following meanings:

“Additional Rent” means all sums of money to be paid by the Tenant whether to
the Landlord or otherwise pursuant to this Lease except for Annual Base Rent.

“Affiliate” has the meaning given to such term in the Business Corporations Act
(Ontario) in force as of the date of this Lease.

“Alterations” means any repairs, alterations, replacements, decorations or
improvements to the Premises.

“Annual Base Rent” means the annual rent set out in section 1.1(f) or (g) and
payable by the Tenant as set forth in section 4.1(a).

“Basic Terms” means those terms of this Lease set out in section 1.1 hereof.

“Building” means that certain building including all fixtures, improvements and
amenities located on the Land more particularly described in section l.l(b)(iii)
hereof.

“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in either the province in which the Premises are located or in the state of
Georgia.

“Change of Control” means, in the case of any corporation or partnership, the
transfer or issue by sale, assignment, subscription, transmission on death,
mortgage, charge, security interest direct or indirect by, operation of law or
otherwise, of any shares, voting rights or interest which would result in any
change in the effective control of such corporation or partnership.

“Claim” means any claim made by a Person against another for any liabilities,
damages, costs or expenses and any suits or actions involving any such claim.

“Commencement Date” has the meaning set out in section 1.l(e)(i).

“Contaminants” means any pollutants, contaminants, deleterious substances,
underground tanks, asbestos materials, mould, lead-based paint, hazardous,
corrosive, or toxic substances, special waste or waste of any kind, halon,
radon, PCB’s, or other pollutants, contaminants or hazardous materials or any
other substance which is now or hereafter prohibited, controlled, or regulated
under Environmental Laws.

“Current Market Rent” means that rent that would be paid for improved industrial
space in industrial buildings of similar age and class in the vicinity where the
Premises are located, as between persons dealing in good faith and at arms’
length, without reduction for any cash payment, leasehold improvement allowance,
rent-free period or other inducement.

“Environment” means the ambient air, all layers of the atmosphere, surface
water, underground water, all land, all living organisms and the interacting
natural systems that include components



--------------------------------------------------------------------------------

of air, land, water, organic and inorganic matter and living organisms, and
includes indoor spaces.

“Environmental Law” means all federal, provincial, municipal or local statutes,
regulations, by-laws, Environmental Permits, orders or rules, and any policies
or guidelines of any governmental or regulatory body or agency, and any
requirements or obligations arising under the common law, relating to the
Environment and, the transportation of dangerous goods or wastes and
occupational safety and health law.

“Environmental Permits” means all permits, licences, approvals, consents,
authorizations, registrations and certificates issued by or provided to, as the
case may be, any governmental body pursuant to an Environmental Law.

“Extension Term” means any extension of the Term pursuant to a right granted to
the Tenant under Article 3 or otherwise agreed to by the parties hereto.

“First Extension Term” has the meaning ascribed thereto in section 3.2(a).

“Goods and Services Taxes” means and includes any and all goods and services
taxes, sales taxes, value added taxes, business transfer taxes, or any other
taxes imposed on the Landlord or the Tenant from time to time in respect of the
Rent payable by the Tenant to the Landlord under this Lease or the rental of the
Premises or the provision of any goods, services or utilities, whatsoever by the
Landlord to the Tenant under this Lease, whether characterized as a goods and
services tax, sales tax, value added tax, business transfer tax, or otherwise.

“Indemnifier” means the person who has executed or agreed to execute the
Indemnity Agreement that is attached to this Lease as Schedule C.

“Land” means all and singular those certain parcels or tracts of land legally
described in Schedule A hereto, comprising the acreage as shown on the site plan
in Schedule A hereto.

“Landlord/Lender Agreement” has meaning ascribed thereto in section 10.3.

“Landlord Party” means the Landlord, its employees, agents, invitees,
contractors, or others for whom it is in law responsible.

“Lease” means this Lease and all Schedules attached hereto, as amended from time
to time.

“Leasehold Improvements” means all fixtures, improvements, installations,
Alterations and additions now or from time to time hereafter made, erected or
installed, whether by the Tenant, the Landlord or anyone else, in the Premises
with the exception of trade fixtures, racking, and furniture and equipment not
of the nature of fixtures, but includes all partitions however fixed (including
movable partitions) and includes all wall-to-wall carpeting with the exception
of such carpeting where laid over vinyl tile or other finished floor and affixed
so as to be readily removable without damage.

“Leasehold Lender” has meaning ascribed thereto in section 10.3.

 

- 2 -



--------------------------------------------------------------------------------

“Leasehold Mortgage” has meaning ascribed thereto in section 10.3.

“Lease Year” means the twelve (12) month period from the Commencement Date of
the Lease and each twelve (12) month period thereafter during the Term and any
Extension Term.

“Management Fee” means an annual fee equal to one per cent (1%) of the Annual
Base Rent.

“Mortgage” has the meaning ascribed thereto in section 13.1.

“Mortgagee” has meaning ascribed thereto in section 13.1.

“Non-Disturbance Agreement” means an agreement between the Tenant and a
Mortgagee pursuant to which the Mortgagee agrees that provided the Tenant is not
in default of any of its obligations hereunder beyond any applicable grace or
call period the Tenant shall have quiet enjoyment of the Premises undisturbed by
the Mortgagee or any Person claiming through or under the Mortgagee.

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted.

“Premises” means the Land the Building and all improvements and equipment
thereon and therein.

“Prime Rate” means the commercial lending rate of interest, expressed as an
annual rate, which the chartered bank designated by the Landlord from time to
time quotes from time to time in its principal office in Canada as the reference
rate of interest and commonly known as its “prime rate”, and which serves as the
basis upon which effective rates of interest are calculated for Canadian dollar
loans made in Canada to its commercial customers with interest payable as a
function of its prime rate.

“Release” means any release, discharge, emission, deposit, issuance, spray,
escape, spill, leak and shall also have the various meanings under Environmental
Laws.

“Rent” means and includes the Annual Base Rent, Additional Rent and all other
sums payable by the Tenant to the Landlord or to other Persons under this Lease.

“Second Extension Term” has the meaning ascribed thereto in section 3.2(b).

“Structure” means the structural elements of the Building including foundations,
exterior wall assemblies including weather walls, load bearing walls, floor
slab, roof, roof deck, structural columns.

“Taxes” means all taxes, rates, duties, levies and assessments whatsoever,
whether municipal, parliamentary or otherwise, which are levied, imposed or
assessed against or in respect of the Building, the Land or upon the Landlord in
respect thereof or which are from time to time levied,

 

- 3 -



--------------------------------------------------------------------------------

imposed or assessed in the future in lieu thereof, including those levied,
imposed or assessed for education, schools and local improvements and including
all costs and expenses (including legal and other professional fees and interest
and penalties on deferred payments) incurred by the Landlord in good faith in
contesting, resisting or appealing any taxes, rates, duties, levies or
assessments, and shall also include any and all taxes which may in future be
levied in lieu of “Taxes” as hereinbefore defined, but excluding taxes and
license fees in respect of any business carried on by tenants and occupants of
the Building (including the Landlord), income or profits taxes upon the income
of the Landlord to the extent such taxes are not levied in lieu of taxes, rates,
duties, levies and assessments against the Building or the Land or upon the
Landlord in respect thereof.

“Tenant Party” means the Tenant, its employees, agents, invitees, contractors,
or others for whom it is in law responsible.

“Term” means the term of this Lease set forth in section l.l(e)(i) hereof and
any extension or renewal thereof and any period of permitted overholding.

“Transfer” means an assignment of this Lease in whole or in part, a sublease of
all or any part of the Premises, any transaction whereby the rights of the
Tenant under this Lease or to the Premises are transferred to another, any
transaction by which any right of use or occupancy of all or any part of the
Premises is conferred upon anyone, any mortgage charge or encumbrance of this
Lease or the Premises or any part thereof or other arrangement under which
either this Lease or the Premises become security for any indebtedness or other
obligations and includes any transaction or occurrence whatsoever (including,
but not limited to receivership proceedings, seizure by legal process directly
or indirectly and transfer by operation of law), which has changed or might
change the identity of the persons having lawful use or occupancy of any part of
the Premises. The holding of possession of third party inventory and equipment
does not constitute a Transfer.

“Transferee” means the Person to whom a Transfer is or is to be made.

“Untenantable” means that the Building is not capable of being used and occupied
for the purpose for which it was intended whether by reason of damage or
destruction to the Building by fire, tempest or other peril or a catastrophic
event or by reason of access to the Building being cut off or impaired such that
the Tenant is unable to access the Building and the Premises in the ordinary
course of its business.

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE C

INDEMNITY AGREEMENT

THIS AGREEMENT is dated the 1^ day of 1^, 200^.

BETWEEN:

1^

(the “Landlord”)

OF THE FIRST PART

- and -

1^

(the “Indemnifier”)

OF THE SECOND PART

In order to induce the Landlord to enter into the lease (the “Lease”) dated the
1^ day of 1^ made between the Landlord and 1^, as tenant (the “Tenant”), and for
other good and valuable consideration, the receipt and sufficiency whereof is
hereby acknowledged, the Indemnifier, as principal and not as surety, hereby
covenants and makes the following indemnity agreement (the “Indemnity”) with and
in favour of the Landlord:

 

1. The Indemnifier hereby agrees with the Landlord that at all times during the
Term and any extension or renewal of the Term it will:

 

  (a) make the due and punctual payment of all Base Rent and Additional Rent,
monies, charges and other amounts of any kind whatsoever payable under the Lease
by the Tenant whether to the Landlord or otherwise and whether the Lease has
been disaffirmed or disclaimed;

 

  (b) effect prompt and complete performance of all and singular the terms,
covenants and conditions contained in the Lease on the part of the Tenant to be
kept, observed and performed; and

 

  (c) indemnify and save harmless the Landlord from any loss, costs or damages
arising out of any failure by the Tenant to pay the aforesaid Base Rent and
Additional Rent, monies, charges, or other amounts due under the Lease or
resulting from any failure by the Tenant to observe or perform any of the terms,
covenants and conditions contained in the Lease.

 

2. This Indemnity is absolute and unconditional and the obligations of the
Indemnifier shall not be released, discharged, mitigated, impaired or affected
by:

 

  (a) any extension of time, indulgences or modifications which the Landlord
extends to or makes with the Tenant in respect of the performance of any of the
obligations of the Tenant under the Lease;



--------------------------------------------------------------------------------

  (b) any waiver by or failure of the Landlord to enforce any of the terms,
covenants and conditions contained in the Lease;

 

  (c) any Transfer of the Lease by the Tenant or by any trustee, receiver or
liquidator;

 

  (d) any consent which the Landlord gives to any such Transfer;

 

  (e) any amendment to the Lease or any waiver by the Tenant of any of its
rights under the Lease; or

 

  (f) the expiration of the Term.

 

3. The Indemnifier hereby expressly waives notice of the acceptance of this
Agreement and all notice of non-performance, non-payment or non-observance on
the part of the Tenant of the terms, covenants and conditions contained in the
Lease. Without limiting the generality of the foregoing, any notice which the
Landlord desires to give to the Indemnifier shall be sufficiently given if
delivered personally to the Indemnifier or if mailed by prepaid registered or
certified post addressed to the Indemnifier at the Leased Premises, and every
such notice is deemed to have been given upon the day it was so delivered
personally, or if mailed forty-eight (48) hours following the date of mailing.
The Indemnifier may designate by notice in writing a substitute address for that
set forth above and thereafter notices shall be directed to such substitute
address. If two or more Persons are named as Indemnifier, any notice given
hereunder or under the Lease shall be sufficiently given if delivered or mailed
in the foregoing manner to any one of such Persons.

 

4. In the event of a default under the Lease or under this Agreement, the
Indemnifier waives any right to require the Landlord to:

 

  (a) proceed against the Tenant or pursue any rights or remedies against the
Tenant with respect to the Lease;

 

  (b) proceed against or exhaust any security of the Tenant held by the
Landlord; or

 

  (c) pursue any other remedy whatsoever in the Landlord’s power.

 

5. The Landlord has the right to enforce this Indemnity regardless of the
acceptance of additional security from the Tenant and regardless of any release
or discharge of the Tenant by the Landlord or by others or by operation of law.

 

6.

Without limiting the generality of the foregoing, the liability of the
Indemnifier under this Indemnity is not and is not deemed to have been waived,
released, discharged, impaired or affected by reason of the release or discharge
of the Tenant in any receivership, bankruptcy, winding-up or other creditors’
proceedings or the rejection, disaffirmance or disclaimer of the Lease in any
proceeding, including any filing of a proposal or notice of intention to file a
proposal under the Bankruptcy and Insolvency Act or by repudiation of the Lease
by the Tenant, and shall continue with respect to the periods prior thereto and
thereafter, for and with respect to the Term as if the Lease had not been
disaffirmed or

 

- 2 -



--------------------------------------------------------------------------------

 

disclaimed, and in furtherance hereof, the Indemnifier agrees, upon any such
disclaimer, that the Indemnifier shall, at the option of the Landlord, become
the tenant of the Landlord upon the same terms and conditions as are contained
in the Lease, applied mutatis mutandis. The liability of the Indemnifier shall
not be affected by any repossession of the Leased Premises by the Landlord,
provided, however, that the net payments received by the Landlord after
deducting all costs and expenses of repossessing and reletting the Leased
Premises shall be credited from time to time by the Landlord against the
indebtedness of the Indemnifier hereunder and the Indemnifier shall pay any
balance owing to the Landlord from time to time within five (5) business days
after demand.

 

7. No action or proceedings brought or instituted under this Indemnity and no
recovery in pursuance thereof shall be a bar or defence to any further action or
proceeding which may be brought under this Indemnity by reason of any further
default hereunder or in the performance and observance of the terms, covenants
and conditions contained in the Lease.

 

8. No modification of this Indemnity shall be effective unless the same is in
writing and is executed by both the Indemnifier and the Landlord.

 

9. The Indemnifier shall, without limiting the generality of the foregoing, be
bound by this Indemnity in the same manner as though the Indemnifier were the
Tenant named in the Lease.

 

10. If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) execute this Indemnity
as Indemnifier, the liability of each such individual, corporation, partnership
or other business association hereunder is joint and several. In like manner, if
the Indemnifier named in the Indemnity is a partnership or other business
association, the members of which are, by virtue of statutory or general law,
subject to personal liability, the liability of each such member is joint and
several.

 

11. All of the terms, covenants and conditions of this Indemnity extend to and
are binding upon the Indemnifier, his or its heirs, executors, administrators,
successors and assigns, as the case may be, and enure to the benefit of and may
be enforced by the Landlord, its successors and assigns, as the case may be, and
any Mortgagee of all or any part of the Landlord or Building.

 

12. The expressions “Landlord”, “Tenant”, “Base Rent”, “Building”, “Additional
Rent”, “Term”, “Leased Premises”, “Person”, “Lands”, “Transferee”, “Mortgagee”
and other terms or expressions where used in this Indemnity, have the same
meaning as in the Lease.

 

13. This Indemnity shall be construed in accordance with the laws of the
Province of Ontario.

 

14.

Wherever in this Indemnity reference is made to either the Landlord or the
Tenant, the reference is deemed to apply also to the heirs, executors,
administrators, successors and assigns and transferees of the Tenant named in
the Lease, and the successors and assigns

 

- 4 -



--------------------------------------------------------------------------------

 

of the Landlord. Any assignment by the Landlord of any of its interests in the
Lease operates automatically as an assignment to such assignee of the benefit of
this Indemnity.

IN WITNESS WHEREOF the Landlord and the Indemnifier have signed and sealed this
Indemnity.

 

- 5 -



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

THIS AGREEMENT is dated the 17th day of July, 2006.

BETWEEN:

80241 CANADA LTD.

(the “Landlord”)

OF THE FIRST PART

- and -

BWAY CORPORATION

(the “Indemnifier”)

OF THE SECOND PART

In order to induce the Landlord to enter into the lease (the “Lease”) dated the
17th day of July, 2006 made between the Landlord and ICL Industrial Containers
ULC, as tenant (the “Tenant”), for the premises located at 35 Calder Place, St.
Albert, Alberta and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Indemnifier, as principal and
not as surety, hereby covenants and makes the following indemnity agreement (the
“Indemnity”) with and in favour of the Landlord:

 

1. The Indemnifier hereby agrees with the Landlord that at all times during the
Term and any extension or renewal of the Term it will:

 

  (a) make the due and punctual payment of all Base Rent and Additional Rent,
monies, charges and other amounts of any kind whatsoever payable under the Lease
by the Tenant whether to the Landlord or otherwise and whether the Lease has
been disaffirmed or disclaimed;

 

  (b) effect prompt and complete performance of all and singular the terms,
covenants and conditions contained in the Lease on the part of the Tenant to be
kept, observed and performed; and

 

  (c) indemnify and save harmless the Landlord from any loss, costs or damages
arising out of any failure by the Tenant to pay the aforesaid Base Rent and
Additional Rent, monies, charges, or other amounts due under the Lease or
resulting from any failure by the Tenant to observe or perform any of the terms,
covenants and conditions contained in the Lease.

 

2. This Indemnity is absolute and unconditional and the obligations of the
Indemnifier shall not be released, discharged, mitigated, impaired or affected
by:

 

  (a) any extension of time, indulgences or modifications which the Landlord
extends to or makes with the Tenant in respect of the performance of any of the
obligations of the Tenant under the Lease;

 

  (b) any waiver by or failure of the Landlord to enforce any of the terms,
covenants and conditions contained in the Lease;



--------------------------------------------------------------------------------

  (c) any Transfer of the Lease by the Tenant or by any trustee, receiver or
liquidator;

 

  (d) any consent which the Landlord gives to any such Transfer;

 

  (e) any amendment to the Lease or any waiver by the Tenant of any of its
rights under the Lease; or

 

  (f) the expiration of the Term.

 

3. The Indemnifier hereby expressly waives notice of the acceptance of this
Agreement and all notice of non-performance, non-payment or non-observance on
the part of the Tenant of the terms, covenants and conditions contained in the
Lease. Without limiting the generality of the foregoing, any notice which the
Landlord desires to give to the Indemnifier shall be sufficiently given if
delivered personally to the Indemnifier or if mailed by prepaid registered or
certified post addressed to the Indemnifier at the Leased Premises, and every
such notice is deemed to have been given upon the day it was so delivered
personally, or if mailed forty-eight (48) hours following the date of mailing.
The Indemnifier may designate by notice in writing a substitute address for that
set forth above and thereafter notices shall be directed to such substitute
address. If two or more Persons are named as Indemnifier, any notice given
hereunder or under the Lease shall be sufficiently given if delivered or mailed
in the foregoing manner to any one of such Persons.

 

4. In the event of a default under the Lease or under this Agreement, the
Indemnifier waives any right to require the Landlord to:

 

  (a) proceed against the Tenant or pursue any rights or remedies against the
Tenant with respect to the Lease;

 

  (b) proceed against or exhaust any security of the Tenant held by the
Landlord; or

 

  (c) pursue any other remedy whatsoever in the Landlord’s power.

 

5. The Landlord has the right to enforce this Indemnity regardless of the
acceptance of additional security from the Tenant and regardless of any release
or discharge of the Tenant by the Landlord or by others or by operation of law.

 

6.

Without limiting the generality of the foregoing, the liability of the
Indemnifier under this Indemnity is not and is not deemed to have been waived,
released, discharged, impaired or affected by reason of the release or discharge
of the Tenant in any receivership, bankruptcy, winding-up or other creditors’
proceedings or the rejection, disaffirmance or disclaimer of the Lease in any
proceeding, including any filing of a proposal or notice of intention to file a
proposal under the Bankruptcy and Insolvency Act or by repudiation of the Lease
by the Tenant, and shall continue with respect to the periods prior thereto and
thereafter, for and with respect to the Term as if the Lease had not been
disaffirmed or disclaimed, and in furtherance hereof, the Indemnifier agrees,
upon any such disclaimer, that the Indemnifier shall, at the option of the
Landlord, become the tenant of the Landlord upon the same terms and conditions
as are contained in the Lease, applied

 

- 2 -



--------------------------------------------------------------------------------

 

mutatis mutandis. The liability of the Indemnifier shall not be affected by any
repossession of the Leased Premises by the Landlord, provided, however, that the
net payments received by the Landlord after deducting all costs and expenses of
repossessing and reletting the Leased Premises shall be credited from time to
time by the Landlord against the indebtedness of the Indemnifier hereunder and
the Indemnifier shall pay any balance owing to the Landlord from time to time
within five (5) business days after demand.

 

7. No action or proceedings brought or instituted under this Indemnity and no
recovery in pursuance thereof shall be a bar or defence to any further action or
proceeding which may be brought under this Indemnity by reason of any further
default hereunder or in the performance and observance of the terms, covenants
and conditions contained in the Lease.

 

8. No modification of this Indemnity shall be effective unless the same is in
writing and is executed by both the Indemnifier and the Landlord.

 

9. The Indemnifier shall, without limiting the generality of the foregoing, be
bound by this Indemnity in the same manner as though the Indemnifier were the
Tenant named in the Lease.

 

10. If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) execute this Indemnity
as Indemnifier, the liability of each such individual, corporation, partnership
or other business association hereunder is joint and several. In like manner, if
the Indemnifier named in the Indemnity is a partnership or other business
association, the members of which are, by virtue of statutory or general law,
subject to personal liability, the liability of each such member is joint and
several.

 

11. All of the terms, covenants and conditions of this Indemnity extend to and
are binding upon the Indemnifier, his or its heirs, executors, administrators,
successors and assigns, as the case may be, and enure to the benefit of and may
be enforced by the Landlord, its successors and assigns, as the case may be, and
any Mortgagee of all or any part of the Landlord or Building.

 

12. The expressions “Landlord”, “Tenant”, “Base Rent”, “Building”, “Additional
Rent”, “Term”, “Leased Premises”, “Person”, “Lands”, “Transferee”, “Mortgagee”
and other terms or expressions where used in this Indemnity, have the same
meaning as in the Lease.

 

13. This Indemnity shall be construed in accordance with the laws of the
Province of Ontario.

 

14. Wherever in this Indemnity reference is made to either the Landlord or the
Tenant, the reference is deemed to apply also to the heirs, executors,
administrators, successors and assigns and transferees of the Tenant named in
the Lease, and the successors and assigns of the Landlord. Any assignment by the
Landlord of any of its interests in the Lease operates automatically as an
assignment to such assignee of the benefit of this Indemnity.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Landlord and the Indemnifier have signed this Indemnity
as of the date above first written.

 

80241 CANADA LTD. By:  

/s/ M. Arshinoff

Title:   Morton Arshinoff, President BWAY CORPORATION By:  

/s/ Kevin C. Kern

Title:   Vice President Administration & CFO

 

- 4 -